Exhibit 10.1


--------------------------------------------------------------------------------

 
INVESTMENT AGREEMENT
dated as of August 21, 2014
by and between
CHC Group Ltd.
Clayton, Dubilier & Rice Fund IX, L.P.
and
Clayton, Dubilier & Rice, LLC



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






 
Table of Contents
 
 
 
Page


 
Article I Purchase; Closing
 
Section 1.1
Purchase
2


Section 1.2
Second Closing
3


Section 1.3
Third Closing
4


Section 1.4
Closing Conditions
5


 
 
 
 
Article II Representations and Warranties of the Company
 
Section 2.1
Organization and Authority
8


Section 2.2
Capitalization
9


Section 2.3
Authorization
10


Section 2.4
Sale and Status of Securities
11


Section 2.5
SEC Documents; Financial Statements
12


Section 2.6
Undisclosed Liabilities
13


Section 2.7
Brokers and Finders
13


Section 2.8
Litigation
13


Section 2.9
Taxes
14


Section 2.10
Permits and Licenses
15


Section 2.11
Environmental Matters
15


Section 2.12
Title
15


Section 2.13
Aircraft Owned and Leased
16


Section 2.14
Intellectual Property
16


Section 2.15
Employee Benefits/Labor
17


Section 2.17
Registration Rights
18


Section 2.18
Compliance with Laws
18


Section 2.19
Absence of Changes
18


Section 2.20
Anti-Corruption
18


Section 2.21
Trade Controls
19


Section 2.22
Listing and Maintenance Requirements
20


Section 2.23
Contracts
20


Section 2.24
Jurisdictions of Operation
21


Section 2.25
Insurance
21


Section 2.26
No Additional Representations
21


 
 
 
 
Article III Representations and Warranties of the Purchaser
 
Section 3.1
Organization and Authority
22


Section 3.2
Authorization
22


Section 3.3
Purchase for Investment
23


Section 3.4
Financial Capability
23




i

--------------------------------------------------------------------------------




Section 3.5
Brokers and Finders
24


Section 3.6
Ownership
24


Section 3.7
Interests in Competitors
24


Section 3.8
No Additional Transactions
24


 
 
 
 
Article IV Covenants
 
Section 4.1
Filings; Other Actions
24


Section 4.2
Reasonable Best Efforts to Close
25


Section 4.3
Corporate Actions
25


Section 4.4
Confidentiality
27


Section 4.5
Negative Covenants
27


Section 4.6
Non-Solicitation
28


Section 4.7
Tax Matters
29


Section 4.8
Notifications
30


Section 4.9
Access to Information
30


 
 
 
 
Article V Indemnity
 
Section 5.1
Indemnification by the Company
31


Section 5.2
Indemnification by the Purchaser
32


Section 5.3
Indemnification Procedure
32


Section 5.4
Tax Matters
33


Section 5.5
Survival
33


Section 5.6
Limitations on Indemnification
33


Section 5.7
Limitation on Damages
35


Section 5.8
Exclusive Remedy
36


 
 
 
 
Article VI Miscellaneous
 
Section 6.1
Expenses
36


Section 6.2
Amendment; Waiver
36


Section 6.3
Counterparts; Electronic Transmission
36


Section 6.4
Governing Law
37


Section 6.5
WAIVE OF JURY TRIAL
37


Section 6.6
Notices
37


Section 6.7
Entire Agreement
38


Section 6.8
Assignment
38


Section 6.9
Interpretation; Other Definitions
39


Section 6.10
Captions
48


Section 6.11
Severability
48


Section 6.12
No Third Party Beneficiaries
49


Section 6.13
Public Announcements
49


Section 6.14
Specific Performance
49


Section 6.15
Termination
49




ii

--------------------------------------------------------------------------------




Section 6.16
Effects of Termination
50


Section 6.17
Non-Recourse
50


Section 6.18
Disclosure Schedules
50


 
 
 



Exhibit A:    Authorizing Resolutions
Exhibit B:    Voting Agreement
Exhibit C:    Form of Shareholders’ Agreement
Exhibit D:    Form of Registration Rights Agreement
Exhibit E:    Amended and Restated First Reserve Registration Rights Agreement
Exhibit F:    Amendment to the First Reserve Shareholders’ Agreement







iii

--------------------------------------------------------------------------------




INVESTMENT AGREEMENT, dated as of August 21, 2014 (this “Agreement”), by and
between CHC Group Ltd., a Cayman Islands exempted company (the “Company”),
Clayton, Dubilier & Rice Fund IX, L.P., a Cayman Islands exempted limited
partnership, acting by its general partner, CD&R Associates IX, L.P., a Cayman
Islands exempted limited company (the “Purchaser”) and, solely for purposes of
Section 1.5(c)(5) and Section 6.1(ii), Clayton, Dubilier and Rice, LLC, a
Delaware limited liability company (the “CD&R Manager”).
RECITALS:
WHEREAS, on or prior to the date of this Agreement, and in connection with the
transactions contemplated hereby, the board of directors of the Company (the
“Board of Directors”) has adopted resolutions designating a series of preferred
shares of the Company, of a nominal or par value of $0.0001 per share, as
“Convertible Preferred Shares” (the “Preferred Shares”), having the terms set
forth in such resolutions, which terms are in the form attached to this
Agreement as Exhibit A (the “Authorizing Resolutions”);
WHEREAS, on or prior to the date of this Agreement, and in connection with the
transactions contemplated hereby, the Board of Directors has adopted resolutions
designating a series of non-voting ordinary shares of the Company, of a nominal
or par value of $0.0001 per share, having the terms set forth in the Authorizing
Resolutions;
WHEREAS, the Company proposes to issue and sell to the Purchaser (including its
assignees pursuant to Section 6.8) Preferred Shares, subject to the terms and
conditions set forth in this Agreement;
WHEREAS, subject to the terms and conditions set forth in the Authorizing
Resolutions, the Preferred Shares will be convertible into ordinary shares, of a
nominal or par value of $0.0001 per share, of the Company (the “Ordinary
Shares”);
WHEREAS, on or prior to the date of this Agreement, and in connection with the
transactions contemplated hereby, Purchaser, the Company and First Reserve have
entered into that certain Pre-Closing Voting Agreement in the form attached
hereto as Exhibit B (the “Voting Agreement”);
WHEREAS, substantially concurrently with the closing of the transactions
contemplated hereby, the Company and Purchaser intend to enter into a
Shareholders’ Agreement, substantially in the form attached hereto as Exhibit C
(the “Shareholders’ Agreement”), and a Registration Rights Agreement, in the
form attached hereto as Exhibit D (the “Registration Rights Agreement”); and
WHEREAS, capitalized terms used in this Agreement have the meanings set forth in
Section 6.9.
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:




--------------------------------------------------------------------------------




ARTICLE I
Purchase; Closing
Section 1.1    Purchase. On the terms and subject to the conditions herein, the
Company agrees to sell and issue to the Purchaser, and the Purchaser agrees to
purchase from the Company: (i) a number of Preferred Shares such that, if such
Preferred Shares were immediately converted into Ordinary Shares, the total
number of voting Ordinary Shares held by the Purchaser would be equal to (x)
19.9% of the total number of voting Ordinary Shares outstanding as of
immediately before such issuance of Preferred Shares less (y) the sum of the
number of Preferred Shares issuable as a Preferred Dividend (as defined in the
Authorizing Resolutions) on each of the first two Preferred Dividend Payment
Dates (as defined in the Authorizing Resolutions) to occur following such
issuance of Preferred Shares (the “First Closing Shares”), (ii) 500,000
Preferred Shares less the number of First Closing Shares (the “Second Closing
Shares”) and (iii) 100,000 Preferred Shares less the number of Preferred Shares
issued pursuant to the Permitted Offering, if any (such Preferred Shares, the
“Third Closing Shares” and, together with the First Closing Shares and the
Second Closing Shares, the “Purchased Shares”), free and clear of any Liens
(other than restrictions arising under the Articles, restrictions arising under
applicable securities Laws and restrictions set forth in Sections 2.4 and 2.5 of
the Shareholders’ Agreement), at a purchase price of $1,000 per Preferred Share.
Section 1.2    First Closing.
(a)    Subject to the satisfaction or waiver of the conditions set forth in
Section 1.5(a), (c) and (d), the closing of the purchase and sale by the
Purchaser of the First Closing Shares pursuant to this Agreement (the “First
Closing”) shall be held at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York 10022, at 10:00 a.m. New York time on the third
business day after the satisfaction or waiver of the latest to occur of the
conditions set forth in Section 1.5(a), (c) and (d) (other than those conditions
that by their nature are to be satisfied by actions taken at the First Closing,
but subject to their satisfaction) or at such other date, time and place as the
Company and the Purchaser agree; provided, that, if the last condition to be
satisfied or waived prior to the occurrence of the First Closing (other than
conditions that by their nature are to be satisfied by actions taken at the
First Closing) is the condition set forth in Section 1.5(a)(2), then the First
Closing shall be held on the earlier to occur of (x) one business day after the
date on which any applicable waiting periods (including any extension thereof)
prescribed by Competition Laws referred to in Section 1.5(a)(2) shall have been
required to expire or be terminated and (y) if such expiration or termination
occurs on any other date, twelve (12) business days after the date of such
expiration or termination (such date, the “First Closing Date”).
(b)    Subject to the satisfaction or waiver at or prior to the First Closing of
the applicable conditions to the First Closing in Section 1.5, at the First
Closing:
(1)    the Company will deliver to the Purchaser (i) certificates representing
the First Closing Shares, (ii) the Shareholders’ Agreement, duly executed by the
Company, (iii) the Registration Rights Agreement, duly executed by the Company
and (iv) all other

2



--------------------------------------------------------------------------------




documents, instruments and writings required to be delivered by the Company to
the Purchaser at or prior to the First Closing pursuant to this Agreement or
otherwise required in connection herewith; and
(2)    the Purchaser will deliver or cause to be delivered (i) to a bank account
designated by the Company in writing at least two (2) business days prior to the
First Closing Date, the First Closing Purchase Price by wire transfer of
immediately available funds, (ii) the Shareholders’ Agreement, duly executed by
the Purchaser, (iii) the Registration Rights Agreement, duly executed by
Purchaser, and (iv) all other documents, instruments and writings required to be
delivered by the Purchaser to the Company at or prior to the First Closing
pursuant to this Agreement or otherwise required in connection herewith.
(c)    Notwithstanding anything to the contrary herein, if the First Closing has
not occurred by October 31, 2014, then the First Closing shall not occur until
such time as the Second Closing occurs.
Section 1.3    Second Closing.
(a)    Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing of the purchase and sale by the Purchaser of the Second
Closing Shares, if any, pursuant to this Agreement (the “Second Closing”) shall
be held at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York,
New York 10022, at 10:00 a.m. New York time on the third business day after the
satisfaction or waiver of the latest to occur of the conditions set forth in
Section 1.5 (other than those conditions that by their nature are to be
satisfied by actions taken at the Second Closing, but subject to their
satisfaction or waiver), or at such other date, time and place as the Company
and the Purchaser agree. Notwithstanding the foregoing, if at the time the
conditions to the First Closing have been satisfied or waived, the conditions to
the Second Closing have also been satisfied or waived, the First Closing and the
Second Closing shall take place simultaneously; provided, that, if the
conditions to the Second Closing set forth in Section 1.5 (other than those
conditions that by their nature are to be satisfied by actions taken at the
Second Closing, but subject to their satisfaction or waiver) are satisfied or
waived prior to October 31, 2014 such that the Second Closing would be required
to take place prior to October 31, 2014, at the option of the Company (upon
prior written notice delivered to the Purchaser at least twelve business days
prior to the date on which the Second Closing would have been required to occur
but for this proviso), the Second Closing shall take place on the first business
day after October 31, 2014 or at such other date, time and place as the Company
and the Purchaser agree.
(b)    Subject to the satisfaction or waiver at or prior to the Second Closing
of the applicable conditions to the Second Closing in Section 1.5, at the Second
Closing:
(1)    the Company will deliver to the Purchaser (i) certificates representing
the Second Closing Shares and (ii) all other documents, instruments and writings
required to be delivered by the Company to the Purchaser at or prior to the
Second Closing pursuant to this Agreement or otherwise required in connection
herewith; and

3



--------------------------------------------------------------------------------




(2)    the Purchaser will deliver or cause to be delivered (i) to a bank account
designated by the Company in writing at least two (2) business days prior to the
Second Closing Date, the Second Closing Purchase Price by wire transfer of
immediately available funds, and (ii) all other documents, instruments and
writings required to be delivered by the Purchaser to the Company at or prior to
the Second Closing pursuant to this Agreement or otherwise required in
connection herewith.
Section 1.4    Third Closing.
(a)    Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing of the purchase and sale by the Purchaser of the Third
Closing Shares, if any, pursuant to this Agreement (the “Third Closing”) shall
be held at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York,
New York 10022, at 10:00 a.m. New York time on the later of (i) the third
business day after the satisfaction or waiver of the latest to occur of the
conditions set forth in Section 1.5 (other than those conditions that by their
nature are to be satisfied by actions taken at the Third Closing, but subject to
their satisfaction or waiver) and (ii) the twelfth business day after which the
Company provides notice to the Purchaser of the number of the Third Closing
Shares (but subject to the consummation of the Permitted Offering or the
expiration of the period in which the Permitted Offering may be consummated in
accordance with the definition thereof (as applicable), or at such other date,
time and place as the Company and the Purchaser agree) (such date, the “Third
Closing Date” and, together with the First Closing Date and the Second Closing
date, the “Closing Dates”). Notwithstanding the foregoing, if at the time the
conditions to the First Closing and the Second Closing have been satisfied or
waived, the conditions to the Third Closing have also been satisfied or waived,
the First Closing, the Second Closing and the Third Closing shall take place
simultaneously; provided, that, if the conditions to the Third Closing set forth
in Section 1.5 (other than those conditions that by their nature are to be
satisfied by actions taken at the Third Closing, but subject to their
satisfaction or waiver) are satisfied or waived prior to October 31, 2014 such
that the Third Closing would be required to take place prior to October 31,
2014, at the option of the Company (upon prior written notice delivered to the
Purchaser at least twelve business days prior to the date on which the Third
Closing would have been required to occur but for this proviso), the Third
Closing shall take place on the first business day after October 31, 2014 or at
such other date, time and place as the Company and the Purchaser agree.
(b)    Subject to the satisfaction or waiver at or prior to the Third Closing of
the applicable conditions to the Second Closing in Section 1.5, at the Second
Closing:
(1)    the Company will deliver to the Purchaser (i) certificates representing
the Third Closing Shares and (ii) all other documents, instruments and writings
required to be delivered by the Company to the Purchaser at or prior to the
Third Closing pursuant to this Agreement or otherwise required in connection
herewith; and
(2)    the Purchaser will deliver or cause to be delivered (i) to a bank account
designated by the Company in writing at least two (2) business days prior to the
Third Closing Date, the Third Closing Purchase Price by wire transfer of
immediately available funds, and (ii) all other documents, instruments and
writings required to be delivered by

4



--------------------------------------------------------------------------------




the Purchaser to the Company at or prior to the Third Closing pursuant to this
Agreement or otherwise required in connection herewith.
Section 1.5    Closing Conditions.
(a)    The obligation of the Purchaser, on the one hand, and the Company, on the
other hand, to effect each of the First Closing, the Second Closing and the
Third Closing (together, the “Closings”) is subject to the satisfaction or
written waiver by the Purchaser and the Company prior to such Closing of the
following conditions:
(1)    no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by any Governmental Entity, and no Law shall be
in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;
(2)    all applicable waiting periods (and any extension thereof) prescribed by
Competition Laws in the jurisdictions set forth in Section 1.5(a)(2) of the
Disclosure Schedules, shall have expired or shall have been terminated; and
(b)    The obligation of the Purchaser, on the one hand, and the Company, on the
other hand, to effect each of the Second Closing and the Third Closing is
subject to the satisfaction or written waiver by the Purchaser and the Company
prior to such Closing of the following conditions:
(1)    the Company shall have received the Requisite Shareholder Approval prior
to the Second Closing Date; and
(2)    the First Closing shall have occurred prior to or simultaneously with the
Second Closing.
(c)    The obligation of the Purchaser to effect each Closing is also subject to
the satisfaction or written waiver by the Purchaser at or prior to such Closing,
as applicable, of the following conditions:
(1)    (i) the representations and warranties of the Company set forth in
Article II hereof (other than the Company Fundamental Representations) shall be
true and correct (disregarding all qualifications or limitations as to
materiality or Company Material Adverse Effect) as of the date of this Agreement
and as of the applicable Closing Date as though made on and as of such date
(except to the extent that any such representation or warranty speaks to an
earlier date, in which case such representation or warranty shall so be true and
correct as of such earlier date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, have a Company Material Adverse Effect, (ii) the
representations and warranties of the Company set forth in Section 2.2(b) shall
be true and correct in all material respects and (iii) the representations and
warranties of the Company set forth in the first and third sentences of Section
2.1(a), Section 2.2(a), Section 2.2(c), Section 2.3

5



--------------------------------------------------------------------------------




(a), and Section 2.4(b) (together with Section 2.2(b), the “Company Fundamental
Representations”) shall be true and correct in all but de minimis respects as of
the date of this Agreement and as of the applicable Closing Date as though made
on and as of such date (except to the extent that any such representation or
warranty speaks to an earlier date, in which case such representation or
warranty shall so be true and correct as of such earlier date);
(2)    the Company shall have performed in all material respects all obligations
required to be performed by it pursuant to this Agreement (other than any
obligations set forth in Section 4.7(d)(4)) prior to the applicable Closing;
(3)    at or prior to the applicable Closing, the Purchaser shall have received
a certificate signed on behalf of the Company by a duly authorized senior
executive officer of the Company certifying to the effect that the conditions
set forth in Section 1.5(c)(1), (2) and (13) have been satisfied as of the
applicable Closing;
(4)    at or prior to the First Closing, First Reserve and the Company shall
have entered into the Amended and Restated First Reserve Registration Rights
Agreement and the Amendment to the First Reserve Shareholders’ Agreement;
(5)    substantially contemporaneous with the First Closing, (i) the Company
shall have reimbursed the Purchaser for the Purchaser Transaction Expenses
incurred on or prior to the First Closing Date up to a maximum amount of
$5,000,000 in the aggregate and (ii) the Company shall have paid a closing fee
equal to $1,800,000 to the CD&R Manager by wire transfer of immediately
available funds to an account or accounts designated by the CD&R Manager in
writing no later than two (2) business days prior to the First Closing Date;
(6)    substantially contemporaneous with the Second Closing, (i) the Company
shall have reimbursed the Purchaser for the Purchaser Transaction Expenses
incurred on or prior to the Second Closing Date up to a maximum amount of
$5,000,000 in the aggregate (less the amount of Purchaser Transaction Expenses
reimbursed substantially contemporaneous with the First Closing) and (ii) the
Company shall have paid a closing fee equal to $5,700,000 to the CD&R Manager by
wire transfer of immediately available funds to an account or accounts
designated by the CD&R Manager in writing no later than two (2) business days
prior to the Second Closing Date;
(7)    substantially contemporaneous with the Third Closing, the Company shall
have reimbursed the Purchaser for the Purchaser Transaction Expenses incurred on
or prior to the Third Closing Date, up to a maximum amount of $5,000,000 in the
aggregate (less the amount of Purchaser Transaction Expenses reimbursed
substantially contemporaneous with the First Closing and the Second Closing), by
wire transfer of immediately available funds to an account or accounts
designated by the Purchaser in writing no later than two (2) business days prior
to the Third Closing Date;

6



--------------------------------------------------------------------------------




(8)    either (i) the Company and each applicable Company Group Member shall
have completed each of the items set forth under either Alternative A or
Alternative B (at the election and sole discretion of the Company) on Section
1.5(c)(8) of the Disclosure Schedules in all material respects and shall have
furnished to the Purchaser either (1) documentary evidence thereof or (2) a
certificate of the Vice President for Taxes of the Company to the effect that
all such items have been completed in all material respects or (ii) the Company
shall have satisfied Alternative C set forth on Section 1.5(c)(8) of the
Disclosure Schedules, provided, that the Company shall not elect Alternative C
if so doing would reasonably be expected to have material and adverse
consequences for the Company. The failure to complete fully any item in the
applicable alternative shall be per se inconsistent with a completion in all
“material” respects if such failure would or would likely result in any Company
Group Member’s being classified as a PFIC, as reasonably determined by the
Purchaser;
(9)    the Company shall have obtained the written consents and/or waivers set
forth in Section 1.5(c)(9) of the Disclosure Schedules at or prior to the First
Closing Date;  
(10)    any Ordinary Shares that would be issued upon conversion of the
Preferred Shares on the 15th anniversary of the Second Closing assuming all
amounts calculated to be payable as Preferred Dividends (as defined in the
Authorizing Resolutions) are capitalized by applying such amounts to
Capitalisation Issues (as defined in the Authorizing Resolutions) in accordance
with the Authorizing Resolutions and conversion of the Preferred Shares at the
Initial Conversion Price (as defined in the Authorizing Resolutions) shall have
been authorized for listing on the NYSE, subject to official notice of issuance;
(11)    at or prior to the First Closing Date, the Company shall have delivered
to the Purchaser a duly executed resignation letter of one member of the Board
of Directors designated by First Reserve or, in the case of death or other
earlier vacancy, other evidence of such vacancy on the Board of Directors;
(12)    (A) at or prior to the First Closing, the Board of Directors shall have
taken all actions necessary to cause to be elected to the Board of Directors,
effective immediately upon the First Closing, two individuals designated by the
Purchaser in writing at least three (3) business days prior to the First Closing
Date, and the Board of Directors shall have appointed individuals to serve on
the committees of the Board of Directors in accordance with the Shareholders’
Agreement, and (B) at or prior to the Second Closing, the Board of Directors
shall have taken all actions necessary, to cause to be elected to the Board of
Directors, effective immediately upon the Second Closing, two additional
individuals designated by the Purchaser in writing at least three (3) business
days prior to the Second Closing Date, and the Board of Directors shall have
appointed individuals to serve on the committees of the Board of Directors in
accordance with the Shareholders’ Agreement; and
(13)    since April 30, 2014, there shall not have occurred any Company Material
Adverse Effect.

7



--------------------------------------------------------------------------------




(d)    The obligation of the Company to effect each Closing is also subject to
the satisfaction or written waiver by the Company prior to such Closing, as
applicable, of the following conditions:
(1)    (i) the representations and warranties of the Purchaser set forth in
Article III hereof (other than the Purchaser Fundamental Representations) shall
be true and correct (disregarding all qualifications or limitations as to
materiality) as of the date of this Agreement and as of the applicable Closing
Date as though made on and as of such date (except to the extent that any such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall so be true and correct as of such date), except
where the failure of such representations and warranties to be so true and
correct would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement or the ability of the Purchaser to fully perform its covenants
and obligations under this Agreement and (ii) the representations and warranties
of the Company set forth in Section 3.1 and Section 3.2(a) (the “Purchaser
Fundamental Representations”) shall be true and correct in all but de minimis
respects as of the date of this Agreement and as of the applicable Closing Date
as though made on and as of such date;
(2)    the Purchaser shall have performed in all material respects all
obligations required to be performed by it pursuant to this Agreement prior to
the applicable Closing; and
(3)    at or prior to the applicable Closing, the Company shall have received a
certificate signed on behalf of the Purchaser by a duly authorized officer of
Purchaser certifying to the effect that the conditions set forth in Section
1.5(d)(1) and (2) have been satisfied as of the applicable Closing.
ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the SEC Documents publicly available before the date of
this Agreement or in a correspondingly identified schedule attached hereto (such
schedules, collectively, the “Disclosure Schedules”), the Company represents and
warrants to the Purchaser, as of the date of this Agreement and as of each
Closing Date (except to the extent made only as of a specified date, in which
case as of such date) that:
Section 2.1    Organization and Authority.
(a)    The Company is a Cayman Islands exempted company duly incorporated with
limited liability and validly existing under the laws of the Cayman Islands, has
all requisite corporate power and authority to own its properties and conduct
its business as presently conducted. The Company is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would, individually or in the
aggregate,

8



--------------------------------------------------------------------------------




have a Company Material Adverse Effect. True and accurate copies of the
memorandum of association of the Company (the “Memorandum”) and the articles of
association of the Company (the “Articles”), each as in effect as of the date of
this Agreement, have been made available to the Purchaser prior to the date of
this Agreement. The memorandum of association, certification of incorporation,
charter, articles of association, bylaws or other governing instruments of each
material Company Subsidiary that is not directly or indirectly wholly owned by
the Company, each as in effect as of the date of this Agreement, have been made
available to the Purchaser prior to the date of this Agreement.
(b)    Each material Company Subsidiary is duly organized (or incorporated) and
validly existing under the laws of its jurisdiction of organization (or
incorporation), has all requisite corporate or other applicable entity power and
authority to own its properties and conduct its business as presently conducted,
is duly qualified to do business and is in good standing in all jurisdictions
where its ownership or leasing of property or the conduct of its business
requires it to be so qualified and where failure to be so qualified would,
individually or in the aggregate, have a Company Material Adverse Effect. As
used herein, “Subsidiary” means, with respect to any person, any corporation,
partnership, joint venture, limited liability company or other entity (i) of
which such person or a Subsidiary of such person is a general partner or (ii) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, that is directly or
indirectly owned by such person and/or one or more subsidiaries thereof; and
“Company Subsidiary”, “Subsidiary of the Company” and any other similar
reference herein means any Subsidiary of the Company or any other entity that is
deemed to be a variable interest entity in accordance with GAAP in which the
Company owns an equity interest or is otherwise listed in Section 2.2(b) of the
Disclosure Schedules.
Section 2.2    Capitalization.
(a)    The authorized shares of the Company consists of 1,500,000,000 Ordinary
Shares, of a nominal or par value of $0.0001 per share, and 500,000,000
preferred shares, of a nominal or par value of $0.0001 (the “Authorized
Preferred Shares”). As of the close of business on July 31, 2014 (the
“Capitalization Date”), there were 81,342,413 Ordinary Shares issued, including
806,198 restricted Ordinary Shares, 744,501 of which were then unvested. As of
the date of this Agreement, there are no Authorized Preferred Shares issued. As
of the close of business on the Capitalization Date, there were (i) outstanding
share options granted pursuant to the Omnibus Incentive Plan (“Company Share
Options”), which may be exercised for an aggregate of 2,540,189 Ordinary Shares
all of which were then unvested, (ii) outstanding restricted share units granted
pursuant to the Omnibus Incentive Plan (the “Company RSUs”), which may be
settled for an aggregate of 1,405,464 Ordinary Shares all of which were then
unvested, (iii) no Ordinary Shares were held by the Company in its treasury and
(iv) 2,731,418 Ordinary Shares were available for future awards under the
Omnibus Incentive Plan. All of the issued Ordinary Shares have been duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights. All of the Ordinary Shares issuable pursuant to the Omnibus
Incentive Plan will upon issuance have been duly authorized and validly issued
and fully paid, nonassessable

9



--------------------------------------------------------------------------------




and free of preemptive rights. From the Capitalization Date through and as of
the date of this Agreement, no other Ordinary Shares or Authorized Preferred
Shares have been issued other than Ordinary Shares issued in respect of the
exercise of Company Share Options or Company RSUs in the ordinary course of
business. The Company does not have outstanding shareholder purchase rights or
“poison pill” or any similar arrangement in effect.
(b)    Except for ownership of less than 5% of the equity interests in any
publicly traded person, Section 2.2(b) of the Disclosure Schedules sets forth as
of the date of this Agreement (i) the name and jurisdiction of organization (or
incorporation) of each person in which the Company directly or indirectly owns
an equity interest and that is not directly or indirectly wholly owned by the
Company and (ii) the ownership of each such non-wholly owned person. All of the
issued and outstanding shares of capital stock or other equity interests of each
material Company Subsidiary (x) have been duly authorized, are validly issued
and are fully paid, non-assessable and free of preemptive rights and (y) if not
directly or indirectly wholly owned by the Company, are owned by the owners
thereof as set out in Section 2.2(b) of the Disclosure Schedules free and clear
of any Liens. Except as set forth on Section 2.2(b) of the Disclosure Schedules
or in the memorandum of association, certification of incorporation, charter,
articles of association, bylaws or other governing instruments of any Company
Subsidiary disclosed in the Data Room, no material Company Subsidiary has or is
bound by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock, any other equity security or any Voting Debt (as defined
below) of each such Company Subsidiary or any securities representing the right
to purchase or otherwise receive any shares of capital stock, any other equity
security or Voting Debt of each Company Subsidiary.
(c)    No bonds, debentures, notes or other Indebtedness having the right to
vote (or convertible into or exchangeable for, securities having the right to
vote) on any matters on which the shareholders of the Company may vote (“Voting
Debt”) are issued and outstanding. Except (i) pursuant to any cashless exercise
provisions of any Company Share Options or pursuant to the surrender of shares
to the Company or the withholding of shares by the Company to cover tax
withholding obligations under Company Share Options or Company RSUs, and (ii) as
set forth in Section 2.2(a), the Company does not have and is not bound by any
outstanding options, preemptive rights, rights of first offer, warrants, calls,
commitments or other rights or agreements calling for the purchase or issuance
of, or securities or rights convertible into, or exchangeable for, any Ordinary
Shares or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
the Company (including any rights plan or agreement).
Section 2.3    Authorization.
(a)    The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors. The Authorizing Resolutions have

10



--------------------------------------------------------------------------------




been duly authorized by the Board of Directors. This Agreement has been, and (as
of the First Closing) the other Transaction Documents will be, duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Purchaser, this Agreement is, and (as of the First Closing)
each of the other Transaction Documents will be, a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
(except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles). No other corporate proceedings are necessary for the execution and
delivery by the Company of this Agreement or the other Transaction Documents,
and no other corporate proceedings (except the Requisite Shareholder Approval)
are necessary for the performance by the Company of its obligations hereunder or
thereunder or the consummation by it of the transactions contemplated hereby or
thereby.
(b)    Neither the execution and delivery by the Company of this Agreement or
the other Transaction Documents, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof (including the conversion and other provisions
relating to the Preferred Shares), will (A) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the material properties or assets of any Company Group Member under
any of the terms, conditions or provisions of (i) the Memorandum, the Articles
or the memorandum of association, certificate of incorporation, charter,
articles of association, bylaws or other governing instruments of any Company
Subsidiary or (ii) any note, bond, mortgage, indenture, deed of trust, license,
insurance policy, lease, agreement or other instrument or obligation to which
any Company Group Member is a party or by which it may be bound, or to which any
Company Group Member or any of the properties or assets of any Company Group
Member may be subject, or (B) violate any Law, Permit, judgment, ruling, order,
writ, injunction or decree applicable to any Company Group Member or any of its
respective properties or assets, or result in the revocation, termination or
suspension of any such Permit, except in the case of clauses (A)(ii) and (B) for
such violations, conflicts and breaches as would not, individually or in the
aggregate, have a Company Material Adverse Effect.
(c)    Other than the securities or blue sky laws of the various states with
respect to the Requisite Shareholder Approval and approval or expiration of
applicable waiting periods under Competition Laws, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of any Governmental Entity, nor expiration or termination of
any statutory waiting period, is necessary for the consummation by the Company
of the transactions contemplated by this Agreement or the other Transaction
Documents except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

11



--------------------------------------------------------------------------------




Section 2.4    Sale and Status of Securities.
(a)    Subject to the accuracy of the representations made by the Purchaser in
Section 3.3, the offer, sale and issuance of the Preferred Shares (i) have been
and will be made in compliance with applicable exemptions from the registration
and prospectus delivery requirements of the Securities Act and (ii) will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
material blue sky laws.
(b)    The issuance of the Preferred Shares to be issued pursuant to this
Agreement, and the issuance of the Ordinary Shares (including, if applicable,
any non-voting Ordinary Shares pursuant to the Authorizing Resolutions) to be
issued upon conversion of the Preferred Shares, have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor as provided in this Agreement or the Authorizing
Resolutions, the Preferred Shares will be validly issued, fully paid and
non-assessable, will not be subject to preemptive rights of any other
shareholder of the Company, and will effectively vest in the Purchaser good
title to the Preferred Shares, free and clear of all Liens (other than
restrictions arising under applicable securities Laws or under the Shareholders’
Agreement). Upon any conversion of any Preferred Shares into Ordinary Shares
(including, if applicable, any non-voting Ordinary Shares pursuant to the
Authorizing Resolutions) pursuant to the Authorizing Resolutions, the Ordinary
Shares (including, if applicable, any non-voting Ordinary Shares pursuant to the
Authorizing Resolutions) issued upon such conversion will be validly issued,
fully paid and non-assessable, and will not be subject to preemptive rights of
any other stockholder of the Company, and will effectively vest in the Purchaser
good title to all such securities, free and clear of all Liens (other than
restrictions arising under the Articles, applicable securities Laws or the
Shareholders’ Agreement). The respective rights, preferences, privileges, and
restrictions of the Preferred Shares and the Ordinary Shares are as stated in
the Articles, Memorandum and Authorizing Resolutions. The Ordinary Shares to be
issued upon any conversion of Preferred Shares into Ordinary Shares have been
duly reserved for such issuance.
Section 2.5    SEC Documents; Financial Statements.
(a)    The Company has filed all required reports, proxy statements, forms, and
other documents with the Securities and Exchange Commission (the “SEC”) since
January 16, 2014 (collectively, the “SEC Documents”). Each of the SEC Documents,
as of its respective date, complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Documents, and, except to the extent that information contained in any SEC
Document has been revised or superseded by a later filed SEC Document filed and
publicly available prior to the date of this Agreement, none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(b)    The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed

12



--------------------------------------------------------------------------------




to ensure that material information relating to the Company Group is made known
to the individuals responsible for the preparation of the Company’s filings with
the SEC and (ii) has disclosed, based on its most recent evaluation prior to the
date of this Agreement, to the Company’s outside auditors and the Board of
Director’s audit committee (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting (as defined in Rule 13a-15(f) under the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting. As of the date
of this Agreement, to the Knowledge of the Company, there is no reason that its
outside auditors and its chief executive officer and chief financial officer
will not be able to give the certifications and attestations required pursuant
to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due.
(c)    The financial statements of the Company and its consolidated subsidiaries
included in the SEC Documents (i) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, in each case as of the date such SEC Document
was filed, and (ii) have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in such financial
statements or the notes thereto) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows of the Company and its consolidated subsidiaries for the periods then
ended (subject, in the case of unaudited statements, to the absence of footnote
disclosures and normal audit adjustments, which are not, individually or in
aggregate, to the Knowledge of the Company, expected to be material).
Section 2.6    Undisclosed Liabilities. Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Company included in its Annual Report on Form 10-K for the fiscal year ended
April 30, 2014, (ii) liabilities incurred since April 30, 2014 in the ordinary
course of business consistent with past practice, (iii) liabilities incurred
pursuant to the transactions contemplated by this Agreement and the Transaction
Documents, (iv) liabilities or obligations discharged or paid in full prior to
the applicable Closing in the ordinary course of business consistent with past
practice and (v) liabilities that would not, individually or in the aggregate,
have a Company Material Adverse Effect, to the Knowledge of the Company, the
Company Group does not have any liabilities or obligations of any nature
whatsoever (whether accrued, absolute, contingent or otherwise).
Section 2.7    Brokers and Finders. Except for Morgan Stanley & Co. LLC and
Evercore Group, L.L.C., the fees and expenses of which will be paid by the
Company, no Company Group Member and none of their respective officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or

13



--------------------------------------------------------------------------------




indirectly for the Company in connection with this Agreement or the transactions
contemplated hereby.
Section 2.8    Litigation. There is no action, suit, proceeding or investigation
pending or, to the Knowledge of the Company, threatened in writing (including
“cease and desist” letters) against, nor any outstanding judgment, order, writ
or decree against, any Company Group Member or any of its respective assets
before or by any Governmental Entity that (i) in the case of any such action,
suit, proceeding or investigation pending, or to the Knowledge of the Company,
threatened in writing as of the date of this Agreement and any such judgment,
order, writ or decree outstanding as of the date of this Agreement, if adversely
determined, would individually or in the aggregate, reasonably be expected to be
material to the Company Group, taken as a whole, (ii) in the case of any such
action, suit, proceeding or investigation pending or, to the Knowledge of the
Company, threatened in writing arising after the date of this Agreement and any
such judgment, order, writ or decree arising after the date of this Agreement,
is reasonably likely to be adversely determined, and, if adversely determined,
would individually or in the aggregate, reasonably be expected to be material to
the Company Group, taken as a whole or (iii) arises out of or in connection with
any Aircraft Incident. Except as would not, individually or in the aggregate,
reasonably be expected to be material to the Company Group, taken as a whole, no
Company Group Member is in default with respect to any judgment, order or decree
of any Governmental Entity.
Section 2.9    Taxes.
(a)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect:
(1)    Each Company Group Member has duly and timely filed (taking into account
applicable extensions) all Tax Returns required to have been filed, such Tax
Returns were accurate in all material respects, and all Taxes due and payable by
the Company Group (whether or not shown on any Tax Return) have been timely
paid, except for Taxes which are being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;
(2)    All Taxes required to be withheld, collected or deposited by or with
respect to each Company Group Member have been timely withheld, collected or
deposited as the case may be and, to the extent required, have been paid to the
relevant taxing authority except with respect to matters for which adequate
reserves have been established in accordance with GAAP; and
(3)    There are no liens or encumbrances for Taxes upon the assets of any
Company Group Member except for statutory liens for current Taxes not yet due or
liens for Taxes that are being contested in good faith and by appropriate
proceedings and in respect of which adequate reserves have been established in
accordance with GAAP.
(b)    No unresolved material deficiencies for any Tax Returns referred to in
Section 2.9(a)(1) have been proposed or assessed against or with respect to any
Company Group Member

14



--------------------------------------------------------------------------------




(and there is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of any Company Group Member pending or raised) in each
case by any taxing authority in writing to any Company Group Member, except with
respect to matters for which adequate reserves have been established in
accordance with GAAP.
(c)    No Company Group Member has engaged in, or has any material liability or
material obligation with respect to, any “listed transaction” within the meaning
of Treasury Regulations Section 1.6011-4(c).
(d)    The Company has not been a “distributing corporation” or a “controlled
corporation” in any distribution occurring during the last two years intended to
qualify under Section 355 of the Code.
(e)    The facts with respect to each Company Group Member set forth on Appendix
B and within each of the documents listed on Appendix C are true and correct in
all material respects as of the date hereof and will be true and correct in all
material respects on the First Closing (as adjusted to take into account
ordinary course transactions taking place after the date hereof and the
transactions contemplated under this Agreement). Appendix B lists all of the
leases pursuant to which a member of the Barbados Group is a lessee that are
Passive Assets and does not include any leases that are not Passive Assets.
(f)     Neither Schreiner Airways Panama Operating SA, Schreiner Airways Panama
SA, Heli-One Australia Pty Limited, Heli-One American Leasing Inc., nor OSCO &
Chi Arabia Ltd holds any material assets or produces any material income and the
capital stock of none of such companies has any material value as of the date
hereof or will at the First Closing. CHC Chad SA has been liquidated before the
date hereof and no longer exists as an entity for U.S. federal income tax
purposes.
Notwithstanding the foregoing, the representations and warranties shall not be
deemed to address any loss or credit carryforwards of any Company Group Member
to any taxable period (or portion thereof) that begins after the applicable
Closing. Other than the representations and warranties set forth in Section 2.5,
Section 2.15, Section 2.17 and Section 2.19, the representations and warranties
set forth in this Section 2.9 contain the exclusive representations and
warranties with respect to Taxes and Tax matters.
Section 2.10    Permits and Licenses. The Company Group Members possess all
material certificates, authorizations, approvals, licenses and permits issued by
each Governmental Entity necessary to conduct their respective businesses as
currently conducted (the “Permits”), including all licenses, certificates of
authority, permits or other authorizations that are required from any
Governmental Entity in connection with the operation, ownership, leasing or
chartering of the Aircraft and the provision of aircraft maintenance services,
except where the failure to possess any such Permits, individually or in
aggregate, would not have a Company Material Adverse Effect and (i) with respect
to Permits owned, held, registered by or issued to any Company Group Member, no
Company Group Member is in default under, or the subject of a proceeding for
suspension, revocation or cancellation of, any of the Permits, and (ii) with
respect to Permits owned, held, registered by or issued to any employee or agent
of the

15



--------------------------------------------------------------------------------




Company Group or any other person acting for or on behalf of any Company Group
Member, to the Knowledge of the Company, no such person is in default under, or
the subject of a proceeding for suspension, revocation or cancellation of, any
of the Permits, in each case provided in clauses (i) and (ii), except where the
failure to possess any such Permits, individually or in the aggregate, would not
have a Company Material Adverse Effect.
Section 2.11    Environmental Matters. Except as would not have a Company
Material Adverse Effect, each Company Group Member is, and for the past two (2)
years has been, in compliance in all material respects with all applicable
Environmental Laws. No Company Group Member has released Materials of
Environmental Concern in a manner that would reasonably be expected to result in
a Company Material Adverse Effect, and Materials of Environmental Concern are
not present at, under, in or affecting any Property currently or, to the
Knowledge of the Company, formerly owned, leased or used by any Company Group
Member, that would reasonably be expected to result in a Company Material
Adverse Effect.
Section 2.12    Title. Each Company Group Member (i) has good and marketable
title to its Property that is owned real property, (ii) has valid leases to its
Property that is leased real property and (iii) good and valid title to or a
valid leasehold interest in all of its other Property, other than negligible
assets not material to the operations of any Company Group Member, in each case,
except as would not, individually or in the aggregate, have a Company Material
Adverse Effect.
Section 2.13    Aircraft Owned and Leased. Section 2.13 of the Disclosure
Schedules lists each aircraft owned or leased by any Company Group Member as of
August 18, 2014. As of August 18, 2014, each such Aircraft is either (i) solely
legally and beneficially owned by a Company Group Member, (ii) beneficially
owned by a Company Group Member, and legal title to such Aircraft is held by a
trustee, or (iii) subject to a right to possess by a Company Group Member under
an Aircraft Lease. As of August 18, 2014, each such Aircraft and the interest of
any Company Group Member under any Aircraft Lease relating to any Aircraft is
free and clear of all Liens, other than any “Permitted Liens” (or any other
phrase with substantially similar meaning) under the terms of the relevant
Aircraft Lease or pursuant to the terms of Contracts for Indebtedness which have
been made available to the Purchaser prior to the date of this Agreement, except
as would not, individually or in the aggregate, result in a Company Material
Adverse Effect.
Section 2.14    Intellectual Property.
(a)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect:
(1)    the Company Group exclusively owns, free and clear of all Liens (other
than licenses of Intellectual Property and any restriction or covenant
associated with any license of Intellectual Property), all (i) Intellectual
Property for which registrations and applications have been filed in their names
that are not expired or abandoned, which registrations are subsisting and
unexpired, and valid and enforceable, and (ii) of the other proprietary
Intellectual Property used in the conduct of the business of the Company

16



--------------------------------------------------------------------------------




Group that is not used pursuant to a license; provided, however, the foregoing
representations in Section 2.14(a)(1)-(3) are subject to the Knowledge of the
Company with respect to patents owned by third parties under which a license may
be needed to practice any such Intellectual Property;
(2)    the Company Group owns or has a valid right to use all Intellectual
Property necessary and sufficient to conduct the business of the Company Group;
(3)    the conduct of the business of the Company Group does not infringe,
dilute, misappropriate or otherwise violate the Intellectual Property of any
third party, and, to the Knowledge of the Company, no person is infringing,
diluting, misappropriating or otherwise violating any Intellectual Property
owned by any Company Group Member; and
(4)    the Company Group takes reasonable actions to protect (i) the trade
secrets and confidential information owned by any Company Group Member,
including by taking commercially reasonable steps to cause each employee of the
Company Group to comply with a policy of maintaining the confidentiality of any
trade secret and confidential information, and (ii) the security and operation
of their software, websites and systems (and the data therein), and, to the
Knowledge of the Company, there have been no breaches or outages of the Company
Group’s software, websites and systems (and the data therein).
Section 2.15    Employee Benefits/Labor.
(a)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, (i) each Plan (other than any plan to which any Company
Group Member contributes (or has an obligation to contribute) pursuant to
applicable Law and that is sponsored or maintained by a Governmental Entity)
complies with, and has been operated and administered in compliance with its
terms and all applicable Laws (including, without limitation, ERISA and the Code
and similar provisions of non-U.S. Law), (ii) with respect to any Plan (other
than any plan to which any Company Group Member contributes (or has an
obligation to contribute) pursuant to applicable Law and that is sponsored or
maintained by a Governmental Entity), no actions, Liens, lawsuits, claims or
complaints (other than routine claims for benefits, appeals of such claims and
domestic relations order proceedings) are pending or, to the Knowledge of the
Company, threatened, and, to the Knowledge of the Company, no facts or
circumstances exist that would reasonably be expected to give rise to any such
actions, Liens, lawsuits, claims or complaints, (iii) to the Knowledge of the
Company, (x) none of the Plans (other than any plan to which any Company Group
Member contributes (or has an obligation to contribute) pursuant to applicable
Law and that is sponsored or maintained by a Governmental Entity) are presently
under audit or examination, nor is a potential audit or examination reasonably
anticipated, by the IRS, the Department of Labor or any other Governmental
Entity and (y) to the Knowledge of the Company, no event has occurred with
respect to a Plan which would reasonably be expected to result in a liability of
any Company Group Member to any Governmental Entity, (iv) all contributions and
premiums required to have been paid by any Company Group Member to any Plan or
Multiemployer Plan under the terms of any such plan or its related trust,
insurance

17



--------------------------------------------------------------------------------




contract or other funding arrangement, or pursuant to any applicable Law
(including ERISA and the Code and similar provisions of non-U.S. Law) or
collective bargaining or similar agreements have been paid within the time
prescribed by any such plan, agreement or applicable Law and (v) no Plan
provides for reimbursement or gross-up of any excise tax under Section 409A or
Section 4999 of the Code.
(b)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, each Plan (other than any plan to which any Company
Group Member contributes (or has an obligation to contribute) pursuant to
applicable Law and that is sponsored or maintained by a Governmental Entity)
that is an underfunded pension plan or other retirement or termination plan,
whether or not subject to minimum funding standards under applicable Law,
satisfies such standards, as applicable, no waiver of such funding has been
sought or obtained, and no Governmental Entity has issued, or, to the Knowledge
of the Company, would reasonably be expected to issue, any contribution notices
or financial support directions in respect of such a Plan. Except as would not,
individually or in the aggregate, have a Company Material Adverse Effect, to the
Knowledge of the Company, no Company Group Member has incurred any unsatisfied
liability (including withdrawal liability) in respect of any Multiemployer Plan.
Except as would not, individually and in the aggregate have a Company Material
Adverse Effect, no liability under Title IV or Sections 302, 303 or 304 of ERISA
or Sections 412, 430 or 431 of the Code or similar provisions of non-U.S. Law
has been incurred by any Company Group Member, and no condition exists that
would reasonably be expected to present a risk to any Company Group Member of
incurring any such liability, including as a consequence of being considered a
single employer with any other person under Section 414 of the Code or Title IV
of ERISA or a similar provision of non-U.S. Law.
(c)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, neither the execution of, nor the completion of the
transactions contemplated by, this Agreement (whether alone or in connection
with any other event(s)), will result in (i) severance pay or an increase in
severance pay upon termination after the applicable Closing to any current or
former employee of any Company Group Member, (ii) any payment or benefit
becoming due, or increase in the amount of any payment or benefit due, to any
current or former employee, director or independent contractor of any Company
Group Member or (iii) acceleration of the time of payment or vesting or result
in funding of compensation or benefits to any current or former employee,
director or independent contractor of any Company Group Member.
(d)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, (x) no labor strike, slowdown, work stoppage,
picketing, dispute, lockout, concerted refusal to work overtime or other labor
controversy is in effect or, to the Knowledge of the Company, threatened with
respect to employees of any Company Group Member, and no Company Group Member
has experienced any such labor controversy within the past two years, and (y) no
action, complaint, charge, inquiry, proceeding or investigation by or on behalf
of any current or former employee, labor organization (including any union or
works council) or other representative of the employees of any Company Group
Member (including persons employed

18



--------------------------------------------------------------------------------




jointly by such entities with any other staffing or other similar entity) is
pending or, to the Knowledge of the Company, threatened.
Section 2.16    Registration Rights. Except as provided in the Registration
Rights Agreement, the First Reserve Registration Rights Agreement or the Amended
and Restated First Reserve Registration Rights Agreement, the Company has not
granted or agreed to grant, and is not under any obligation to provide, any
rights to register under the Securities Act any of its presently outstanding
equity securities or any of its equity securities that may be issued
subsequently.
Section 2.17    Compliance with Laws. The Company Group is, and since May 1,
2012 has been, in compliance in all material respects with all applicable Laws
that are material to the business and operations of the Company Group, taken as
a whole.  No Company Group Member is, to the Knowledge of the Company, being
investigated with respect to any applicable Law, except as would not,
individually or in the aggregate, have a Company Material Adverse Effect.
Section 2.18    Absence of Changes. Since April 30, 2014, no Company Group
Member has taken any action, or failed to take any action, that, if such action
or failure to take action occurred between the date of this Agreement and the
Second Closing Date, would require the prior written consent of Purchaser
pursuant to Section 4.5.
Section 2.19    Anti-Corruption.
(a)    Each Company Group Member and each of its respective officers, directors,
employees, agents, distributors and other persons acting for or on behalf of any
Company Group Member (collectively, the “Relevant Persons”) have not directly or
indirectly violated or taken any act in furtherance of violating any provision
of the U.S. Foreign Corrupt Practices Act of 1977 (as amended), the U.K. Bribery
Act 2010 or any other anti-corruption or anti-bribery Laws applicable to any
Company Group Member (collectively, the “Anti-Corruption Laws”), except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
(b)    To the Knowledge of the Company, except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
the Relevant Persons have not directly or indirectly taken any act in
furtherance of any payment, gift, bribe, rebate, loan, payoff, kickback or any
other transfer of value, or offer, promise or authorization thereof, to any
person, including any Government Official, for the purpose of: (i) improperly
influencing or inducing such person to do or omit to do any act or to make any
decision in an official capacity or in violation of a lawful duty; (ii) inducing
such person to influence improperly his or her or its employer, public or
private, or any Governmental Entity, to affect an act or decision of such
employer or Governmental Entity, including to assist any person in obtaining or
retaining business; or (iii) securing any improper advantage.
(c)    To the Knowledge of the Company, there is no dispute, allegation, request
for information, notice of potential liability, or any other action regarding
any actual or possible

19



--------------------------------------------------------------------------------




violation by any Company Group Member of any Anti-Corruption Law pending or, to
the Knowledge of the Company, threatened against any Company Group Member that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
(d)    To the Knowledge of the Company, none of the Relevant Persons is a
Government Official or consultant to any Government Official, and there is no
existing family relationship between any officer, director, employee, agent,
distributor or other person acting for or on behalf of any Company Group Member
and any Government Official.
(e)    To the Knowledge of the Company, the Relevant Persons have not directly
or indirectly: (i) circumvented the internal accounting controls of any Company
Group Member; (ii) falsified any of the books, records or accounts of any
Company Group Member; or (iii) made false or misleading statements to, or
attempted to coerce or fraudulently influence, an accountant in connection with
any audit, review or examination of the financial statements of any Company
Group Member in a manner that would, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
Section 2.20    Trade Controls.
(a)    To the Knowledge of the Company, except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
the Relevant Persons have not in the course of their actions for, or on behalf
of, any Company Group Member engaged directly or indirectly in transactions: (i)
connected with any of North Korea, Cuba, Iran, Syria, Myanmar or Sudan; or (ii)
connected with any government, country or other entity or person that is the
target of U.S. economic sanctions administered by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) or by Her Majesty’s Treasury in the
U.K., or the target of any applicable U.N., E.U. or other international
sanctions regime, including any transactions with specially designated nationals
or blocked persons designated by OFAC or with persons on any U.N., E.U. or U.K.
assets freeze list; or (iii) that is prohibited by any law administered by OFAC,
or by any other economic or trade sanctions law of the U.S. or any other
jurisdiction.
(b)    To the Knowledge of the Company except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse
Effect,: (i) no Relevant Person is a person whose property or interests in
property are blocked or frozen under the economic sanctions laws of the U.S.,
the E.U. or any other jurisdiction and (ii) no Relevant Person is designated as
a denied person by the U.S. Commerce Department Bureau of Industry and Security
or as a debarred party by the U.S. State Department’s Directorate of Defense
Trade Control.
(c)    To the Knowledge of the Company, the Relevant Persons have not in the
course of their actions for, or on behalf of, any Company Group Member exported
or reexported (including deemed exportation or reexportation) any merchandise,
software or technology in violation of the Export Administration Regulations,
the International Traffic in Arms Regulations, or any

20



--------------------------------------------------------------------------------




other export control laws of the U.S. or any other jurisdiction in a manner that
would constitute a Company Material Adverse effect.
(d)    To the Knowledge of the Company, except as would not, individually or in
the aggregate, have a Company Material Adverse Effect, the Relevant Persons have
not in the course of their actions for, or on behalf of, any Company Group
Member taken any actions, refused to take any actions, or furnished any
information in violation of the U.S. laws restricting participation in
international boycotts.
Section 2.21    Listing and Maintenance Requirements. The Ordinary Shares are
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to the Knowledge of the Company is
reasonably likely to, have the effect of terminating the registration of the
Ordinary Shares under the Exchange Act nor has the Company received as of the
date of this Agreement any written notification that the SEC intends to
terminate such registration.
Section 2.22    Contracts. Section 2.22 of the Disclosure Schedules lists each
Material Aircraft Lease. Except for purchase orders issued under any master
service agreements, the Company has, prior to the entry into this Agreement,
made available to the Purchaser, or provided sufficient opportunity to review,
true and complete copies of each Contract referred to in clauses (i) and (ii) of
the definition of Material Contract and representative samples of the Contracts
referred to in clauses (iii) and (iv) of the definition of Material Contract
(and the terms and conditions of any other Contracts referred to in clauses
(iii) and (iv) of the definition of Material Contract are not more adverse to
the Company in any material respect than those set forth in the representative
Contracts provided or made available prior to the date hereof (which
representative Contracts for the avoidance of doubt are not required to include
a representative Contract from each customer or supplier referred to in clauses
(iii) and (iv) of the definition of Material Contracts), in each case, in effect
as of the date of this Agreement (including all material modifications and
material amendments thereto in effect as of the date of this Agreement). Except
as would not, individually or in the aggregate, have a Company Material Adverse
Effect: (i) each Material Contract is enforceable against the Company and/or
applicable Company Subsidiary that is party thereto and, to the Knowledge of the
Company, each other party to such Material Contract in accordance with its terms
and (ii) no Company Group Member, or, to the Knowledge of the Company, any other
party to a Material Contract or a Contract involving Indebtedness of the Company
or any Company Subsidiary exceeding $5 million, (x) is, or is reasonably
expected to be, in default or breach of a Material Contract or a Contract
involving Indebtedness of the Company or any Company Subsidiary exceeding $5
million, and, to the Knowledge of the Company, there does not exist any event,
condition or omission that would constitute such a default or breach (whether by
lapse of time or notice or both) or (y) other than pursuant to the terms
thereof, has the right to, or, to the Knowledge of the Company, has provided
written notice of any intent to, cancel, terminate, not renew or change the
scope of rights or obligations under any Material Contract or a Contract
involving Indebtedness of the Company or any Company Subsidiary exceeding $5
million.

21



--------------------------------------------------------------------------------




Section 2.23    Jurisdictions of Operation. The Company maintains an air
operator’s certificate to operate aircraft in the manner and jurisdictions in
which the Aircraft are currently operated.
Section 2.24    Insurance.
(a)    Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect,(i) each Company Group Member is, and has been
continuously during the past two (2) years, insured by reputable and financially
responsible third party insurers in respect of the operations and assets of the
Company Group with policies issued, such policies having terms and providing
insurance coverages comparable to those that are customarily carried and insured
against by owners of comparable businesses, properties and assets, (ii) the
third party insurance policies of the Company Group are in full force and effect
in accordance with their terms and no Company Group Member is in material
default under the terms of any such policy and (iii) to the Knowledge of the
Company, as of the date of this Agreement, there is no threatened termination
of, or material premium increase with respect to, any of such policies.
(b)    There is no claim pending under any of the Company Group’s insurance
policies that has been denied, rejected, questioned or disputed by any insurer
or as to which any insurer has made any reservation of rights or refused to
cover all or any portion of such claims that would result in a Company Material
Adverse Effect.
Section 2.25    No Additional Representations. Except for the representations
and warranties made by the Company in Article II, neither the Company nor any
other person makes any express or implied representation or warranty with
respect to any Company Group Member or their respective businesses, operations,
assets, liabilities, employees, employee benefit plans, conditions or prospects
in connection with the transactions contemplated by this Agreement, and the
Company hereby disclaims any such other representations or warranties. In
particular, without limiting the foregoing disclaimer, neither the Company nor
any other person makes or has made any representation or warranty, except if, as
and only to the extent set forth in for the representations and warranties made
by the Company in this Article II, to the Purchaser, or any of its Affiliates or
representatives, including with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to any Company Group
Member or its respective business, or (ii) any oral or written information
presented to the Purchaser or any of its Affiliates or representatives in the
course of their due diligence investigation of the Company, the negotiation of
this Agreement or in the course of the transactions contemplated hereby, and the
Purchaser is not relying on any representations, warranties or other statements
of any kind whatsoever, express or implied, except as expressly set forth in
this Article II. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall limit the right of the Purchaser and its Affiliates to rely
on the representations, warranties, covenants and agreements expressly set forth
in this Agreement or in the Voting Agreement, nor will anything in this
Agreement operate to limit any claim by the Purchaser or any of its Affiliates
for fraud.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

22



--------------------------------------------------------------------------------




The Purchaser hereby represents and warrants to the Company, as of the date of
this Agreement and as of each Closing Date (except to the extent made only as of
a specified date, in which case as of such date), that:
Section 3.1    Organization and Authority. The Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would reasonably be expected to materially and adversely affect the Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis, and the Purchaser has the
corporate or other power and authority and governmental authorizations to own
its properties and assets and to carry on its business as it is now being
conducted.
Section 3.2    Authorization.
(a)    The Purchaser has the corporate or other power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Purchaser and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of the Purchaser, and no further approval or
authorization by any of its shareholders, partners, members or other equity
owners, as the case may be, is required. This Agreement has been duly and
validly executed and delivered by the Purchaser and assuming due authorization,
execution and delivery by the Company, is a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms (except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
(b)    None of the execution, delivery and performance by the Purchaser of this
Agreement, the consummation of the transactions contemplated hereby, or
compliance by the Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
the Purchaser under any of the terms, conditions or provisions of (i) its
governing instruments or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Purchaser is a party or by which it may be bound, or to which the Purchaser or
any of the properties or assets of the Purchaser may be subject, or (B) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any Law, Permit, judgment, ruling, order, writ, injunction or
decree applicable to the Purchaser or any of its respective properties or assets
except in the case of clauses (A)(ii) and (B) for such violations, conflicts and
breaches as would not reasonably be expected to materially and adversely affect
the Purchaser’s ability to perform its respective obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

23



--------------------------------------------------------------------------------




(c)    Other than the securities or blue sky laws of the various states, and
approval or expiration of applicable waiting periods under Competition Laws, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Purchaser of the transactions contemplated by this
Agreement.
Section 3.3    Purchase for Investment. The Purchaser acknowledges that the
Purchased Shares have not been registered under the Securities Act or under any
state securities laws. The Purchaser (1) acknowledges that it is acquiring the
Purchased Shares pursuant to an exemption from registration under the Securities
Act solely for investment with no present intention to distribute any of the
Purchased Shares to any person in violation of applicable securities laws, (2)
will not sell or otherwise dispose of any of the Purchased Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws and the Shareholders
Agreement, (3) has such knowledge and experience in financial and business
matters and in investments of this type that it is capable of evaluating the
merits and risks of its investment in the Purchased Shares and of making an
informed investment decision, (4) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act), (5) is a “qualified institutional
buyer” (as that term is defined in Rule 144A of the Securities Act), and (6) (A)
has been furnished with or has had full access to all the information that it
considers necessary or appropriate to make an informed investment decision with
respect to the Purchased Shares, (B) has had an opportunity to discuss with
management of the Company the intended business and financial affairs of the
Company and to obtain information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to it or to which it had access
and (C) can bear the economic risk of (x) an investment in the Purchased Shares
indefinitely and (y) a total loss in respect of such investment. The Purchaser
has such knowledge and experience in business and financial matters so as to
enable it to understand and evaluate the risks of, and form an investment
decision with respect to, its investment in the Purchased Shares and to protect
its own interest in connection with such investment.
Section 3.4    Financial Capability. The Purchaser currently has capital
commitments sufficient to, and at each Closing will have available funds
necessary to, consummate each Closing on the terms and conditions contemplated
by this Agreement. The Purchaser is not aware of any reason why the funds
sufficient to fulfill its obligations under Article I will not be available on
the applicable Closing Date upon request of its limited partners.
Section 3.5    Brokers and Finders. Neither the Purchaser nor its Affiliates or
any of their respective officers, directors, employees or agents has employed
any broker or finder for which the Company will incur any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Purchaser, in
connection with this Agreement or the transactions contemplated hereby.

24



--------------------------------------------------------------------------------




Section 3.6    Ownership. To the Knowledge of the Purchaser, neither the
Purchaser nor any of its controlled Affiliates are the owners of record or the
beneficial owners of Ordinary Shares or securities convertible into or
exchangeable for Ordinary Shares.
Section 3.7    Interests in Competitors. Neither the Purchaser nor any of its
Affiliates owns any interest(s) representing a greater than 5% equity interest,
nor do any of its respective Affiliates insofar as such Affiliate-owned
interests would be attributed to the Purchaser under any applicable Competition
Laws own any such interests, in any person that is set forth on Section 3.7 of
the Disclosure Schedules.
Section 3.8    No Additional Transactions. There is no agreement or arrangement
between the Purchaser or any Affiliate of the Purchaser, on the one hand, and
the Company or any of its Affiliates, on the other hand, in connection with the
transactions pursuant to this Agreement other than the transactions pursuant to
this Agreement and the other Transaction Documents.
ARTICLE IV

Covenants
Section 4.1    Filings; Other Actions.
(a)    During the period commencing on the date of this Agreement and
terminating on the earlier to occur of (1) Third Closing and (2) the termination
of this Agreement in accordance with the provisions hereof (the “Pre-Closing
Period”), each of the Purchaser, on the one hand, and the Company, on the other
hand, will cooperate and consult with the other and use reasonable best efforts
to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. Each party shall execute and deliver
both before and after each Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. In particular, the Purchaser and the Company shall use all
reasonable best efforts to, as promptly as reasonably practicable, but in no
event later than September 8, 2014, make all filings under the applicable
Competition Laws, if any, required for the transactions contemplated hereby,
including the issuance of the Purchased Shares to the Purchaser (and the
issuance of Ordinary Shares (including, if applicable, any non-voting Ordinary
Shares pursuant to the Authorizing Resolutions) upon conversion of any Preferred
Shares). The Purchaser and the Company will have the right to review in advance,
and to the extent practicable each will consult with the other, in each case
subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto

25



--------------------------------------------------------------------------------




agrees to act reasonably and as promptly as reasonably practicable. Each party
hereto agrees to keep the other party apprised of the status of matters referred
to in this Section 4.1. The Purchaser shall promptly furnish the Company, and
the Company shall promptly furnish the Purchaser, to the extent permitted by
Law, with copies of written communications received by it or its Subsidiaries
from any Governmental Entity in respect of the transactions contemplated by this
Agreement. Notwithstanding anything herein to the contrary, under no
circumstances shall any Company Group Member be required to (x) make any payment
to any person to secure such person’s consent, approval or authorization
(excluding any applicable filing fees or other de minimis expenses that are
required to be paid by the Company) or (y) proffer to, or agree to, license,
dispose of, sell or otherwise hold separate or restrict the operation of any of
its assets, operations or other rights. All filing fees and other charges for
the filings required pursuant to this Section 4.1 shall be borne by the Company.
(b)    The Purchaser and its Affiliates shall not (it being understood that any
failure of any such Affiliate to comply with this Section 4.1 shall be deemed to
constitute a breach of such section by the Purchaser) make any investment or
acquisition if, to the Knowledge of the Purchaser at the time of such investment
or acquisition, such investment or acquisition would reasonably be expected to
prevent or materially impede, interfere with or delay the consummation of the
transactions contemplated by this Agreement.
Section 4.2    Reasonable Best Efforts to Close. During the Pre-Closing Period,
the Company and the Purchaser will use reasonable best efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper, desirable or advisable under applicable laws so as to
permit consummation of the transactions contemplated hereby as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall cooperate reasonably with the other party hereto
to that end, including in relation to the satisfaction of the conditions to each
Closing set forth in Section 1.5 and cooperating in seeking to obtain any
consent required from Governmental Entities or any other person; provided, that
under no circumstances shall the Purchaser or any Company Group Member be
required to make any material payment in respect of the obligations set forth in
this Section 4.2.
Section 4.3    Corporate Actions.
(a)    Shareholder Approval. As promptly as practicable following the date of
this Agreement, the Company shall convene and hold an extraordinary meeting of
the shareholders of the Company (the “Company Shareholder Meeting”) in
accordance with the Articles for the purpose, in accordance with Section 312.03
of the New York Stock Exchange (the “NYSE”) Listed Company Manual, of seeking
the affirmative vote of a majority of the votes cast at the Company Shareholder
Meeting (at which a quorum is present) for the approval of the issuance of the
Purchased Shares to Purchaser (the “Requisite Shareholder Approval”); provided,
however, that the parties hereto acknowledge that such meeting may be postponed
or adjourned in accordance with the Articles and the reasons for such
postponement may include that (i) there are insufficient Ordinary Shares present
or represented by a proxy at the Company Shareholder Meeting to conduct business
at the Company Shareholder Meeting, (ii) the Company is required

26



--------------------------------------------------------------------------------




to postpone or adjourn the Company Shareholder Meeting by applicable Law or a
request from the SEC or its staff, or (iii) the Company determines in good faith
that it is necessary or appropriate to postpone or adjourn the Company
Shareholder Meeting in order to give the shareholders of the Company (the
“Company Shareholders”) sufficient time to evaluate any information or
disclosure that the Company has sent to Company Shareholders or otherwise made
available to Company Shareholders by issuing a press release, filing materials
with the SEC or otherwise.
(b)    Proxy. In connection with the Company Shareholder Meeting, the Company
shall promptly prepare (and the Purchaser will reasonably cooperate with the
Company to prepare) and file with the SEC a preliminary proxy statement, shall
use its reasonable best efforts to respond to any comments of the SEC or its
staff and to cause a definitive proxy statement related to such shareholders’
meeting to be mailed to the Company Shareholders as promptly as practicable
after clearance thereof by the SEC, and shall use its reasonable best efforts to
solicit proxies for the Requisite Shareholder Approval. The Company shall notify
the Purchaser promptly of the receipt of any comments from the SEC or its staff
with respect to the proxy statement and of any request by the SEC or its staff
for amendments or supplements to such proxy statement or for additional
information and will supply the Purchaser with copies of all correspondence
between the Company or any of its representatives, on the one hand, and the SEC
or its staff, on the other hand, with respect to such proxy statement. If at any
time prior to the Company Shareholder Meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as practicable prepare and mail to the
Company Shareholders such an amendment or supplement. Each of the Purchaser and
the Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and furnish to the Company Shareholders
an amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Purchaser
prior to filing any proxy statement, or any amendment or supplement thereto, or
responding to any comments from the SEC or its staff with respect thereto, and
provide the Purchaser with a reasonable opportunity to comment thereon, and
consider in good faith any comments proposed by the Purchaser. At the Company
Shareholder Meeting, the Company shall use reasonable best efforts to solicit
from the Company Shareholders proxies in favor of the Requisite Shareholder
Approval and to obtain such approvals.  
(c)    The Purchaser agrees to furnish the Company all information reasonably
requested by the Company concerning itself, its Affiliates, directors, officers,
partners and stockholders and such other matters as may be reasonably necessary
or advisable in connection with the proxy statement in connection with the
Company Shareholder Meeting and any other statement, filing, notice or
application made by or on behalf of such other party or any of its Subsidiaries
to any Governmental Entity in connection with each Closing and the other
transactions contemplated by this Agreement.

27



--------------------------------------------------------------------------------




Section 4.4    Confidentiality. Each party to this Agreement will hold, and will
cause its respective Affiliates and their respective directors, managers,
officers, employees, agents, consultants, auditors, attorneys, financial
advisors, financing sources and other consultants and advisors
(“Representatives”) to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or by other requirement of law or the applicable
requirements of any regulatory agency or relevant stock exchange (in which case,
other than in connection with a disclosure in connection with a routine audit or
examination by, or document request from, a regulatory or self-regulatory
authority, bank examiner or auditor, the party disclosing such information shall
provide the other party with prior written notice of such permitted disclosure),
all non-public records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the other party
hereto furnished to it by or on behalf of such other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) previously known by such party from
other sources, provided that such source was not known by such party to be bound
by a contractual, legal or fiduciary obligation of confidentiality to the other
party, (2) in the public domain through no violation of this Section 4.4 by such
party or (3) later lawfully acquired from other sources by the party to which it
was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its Representatives; provided, that
nothing herein, or in any confidentiality agreement with the Company entered
into prior to the date of this Agreement, shall prevent the Purchaser from
disclosing Information on a confidential basis to (i) any advisory committee
made up of its or any of its Affiliates’ direct or indirect limited partners,
(ii) in connection with any syndication of any indirect equity interest in the
Company issued by the Purchaser or its Affiliates to any prospective limited
partners or other equity investors and/or their respective Representatives whose
investment would be made in an Affiliate of the Purchaser or (iii) any potential
Permitted Transferee.
Section 4.5    Negative Covenants. Prior to the Second Closing Date, the Company
shall, and shall cause each other Company Group Member to, use its commercially
reasonable efforts to operate its business in the ordinary course, and, without
the prior written consent of the Purchaser (such consent not to be unreasonably
withheld, conditioned or delayed), shall not:
(a)    declare, or make payment in respect of, any dividend or other
distribution upon any shares of the Company, other than a distribution of rights
with respect to a Permitted Offering;
(b)    redeem, repurchase or acquire any shares or other capital stock of the
Company, other than repurchases of shares or other capital stock from employees,
officers or directors of any Company Group Member in the ordinary course of
business, including pursuant to any Plan in effect on the date hereof;
(c)    amend the Memorandum or Articles in a manner that would affect the
Purchaser in an adverse manner as a holder of the Preferred Shares or take or
authorize any action to wind up the affairs of the Company or dissolve the
Company;

28



--------------------------------------------------------------------------------




(d)    authorize, grant, issue or reclassify any shares or other capital stock,
or securities exercisable for, exchangeable for or convertible into shares or
other capital stock (including options, warrants or rights), of the Company
other than (i) the authorization and issuance of Preferred Shares, (ii) the
authorization and issuance of Ordinary Shares or Preferred Shares, as the case
may be, pursuant to the Permitted Offering and (iii) any issuance of shares or
other capital stock, or securities exercisable for, exchangeable for or
convertible into shares or other capital stock, of the Company employees,
officers or directors of any Company Group Member in the ordinary course of
business or as may be required under the terms of any Plan in effect as of the
date hereof, including upon the exercise or settlement of any Company Share
Option or Company RSU;
(e)    incur any Indebtedness or out-of-the-ordinary course restructuring
liabilities in excess of $100 million in the aggregate, other than trade
accounts payables or short-term working capital financing incurred in the
ordinary course of business consistent with past practice;
(f)    acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) or lease (as lessee, including by way of capital or operating lease
agreement), directly or indirectly, any assets (other than aircraft),
securities, properties, interests or businesses outside the ordinary course of
business involving consideration in excess of $100 million; or
(g)    agree or commit to do any of the foregoing.
Section 4.6    Non-Solicitation. Without the Purchaser’s prior written consent,
the Company shall not, and shall cause the Company Subsidiaries not to, directly
or indirectly, take (and the Company shall not authorize or permit any
directors, officer or employee of the Company or any Company Subsidiary or, to
the extent within the Company’s control, other Affiliates or Representatives to
take) any action to (i) encourage (including, without limitation, by way of
furnishing non-public information), solicit, initiate or facilitate any
Acquisition Proposal, (ii) enter into any agreement with respect to any
Acquisition Proposal or enter into any agreement, arrangement or understanding
requiring it to abandon, terminate or fail to consummate the issuance of the
Purchased Shares or any other transaction contemplated by this Agreement or the
Transaction Documents or (iii) participate in any way in discussions or
negotiations with, or furnish any information to, any person in connection with,
or take any other action to facilitate any inquiries or the making of any
proposal that constitutes, or would reasonably be expected to lead to, any
Acquisition Proposal. The Company shall take all action necessary to ensure that
the directors, officers and employees of the Company or any Company Subsidiary
and, to the extent within the Company’s control, other Affiliates or
Representatives, do not take or do any of the actions referenced in the
immediately foregoing sentence. Upon execution of this Agreement, unless the
Purchaser otherwise consents in writing, the Company shall cease immediately and
cause to be terminated any and all existing discussions or negotiations with any
parties conducted heretofore with respect to an Acquisition Proposal. The
Company shall, no later than five business days after receipt thereof, advise
the Purchaser of any written Acquisition Proposal received by it.
Section 4.7    Tax Matters.

29



--------------------------------------------------------------------------------




(a)    The Company and its paying agent shall be entitled to withhold Taxes on
all payments on the Preferred Shares and the Ordinary Shares to the extent
required by law.
(b)    The Company shall pay any and all documentary, stamp and similar issue or
transfer tax due upon (i) the issuance of the Preferred Shares and (ii) the
issuance of Ordinary Shares (including, if applicable, any non-voting Ordinary
Shares pursuant to the Authorizing Resolutions) upon conversion of the Preferred
Shares, and the Company will, at its own expense, file all necessary Tax returns
and other documentation with respect to all such Taxes and fees and, if required
by law, the Purchaser will, and will cause its Affiliates to, join in the
execution of any such Tax returns and other documentation; provided, however, in
the case of conversion of Preferred Shares, the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
and delivery of Ordinary Shares in a name other than that of the holder of the
shares to be converted, and no such issue or delivery shall be made unless and
until the person requesting such issue has paid to the Company the amount of any
such tax or duty, or has established to the satisfaction of the Company that
such tax or duty has been paid.
(c)    Absent a change in law or Internal Revenue Service practice, or a
contrary determination, the Purchaser and the Company agree not to treat the
Preferred Shares (based on their terms as set forth in the Authorizing
Resolutions) as “preferred stock” within the meaning of Section 305 of the Code,
and Treasury Regulation Section 1.305-5 for United States federal income tax and
withholding tax purposes and shall not take any position inconsistent with such
treatment.
(d)    
(1)    The parties shall consider in good faith any additions, deletions or
substitutions to Section 1.5(c)(8) of the Disclosure Schedules reasonably
requested by the other party, but no such addition or deletion shall be made
without the written consent of both parties, such consent not to be unreasonably
withheld. If such consent is received, Section 1.5(c)(8) of the Disclosure
Schedules shall be amended accordingly. It shall be per se reasonable for the
Purchaser to withhold consent to any addition, deletion or substitution if the
Purchaser reasonably determines that such addition, deletion or substitution
would or would be likely to cause any Company Group Member to be classified as a
PFIC. If between the date hereof and the First Closing, the information set
forth on Appendices B through D is determined to be incorrect, incomplete or
inaccurate such that any Company Group Member would reasonably be expected to be
classified as a PFIC (notwithstanding the completion of the steps set forth on
Section 1.5(c)(8) of the Disclosure Schedules), then the Company shall modify
such steps to ensure that such Company Group Member would not reasonably be
expected to be a PFIC, and Section 1.5(c)(8) of the Disclosure Schedules shall
be amended accordingly.
(2)     After the date hereof, no member of the Barbados Group shall (i) acquire
any Passive Assets unless such assets are disposed of prior to the end of each
fiscal quarter ending prior to any Closing Date or (ii) cease to hold any assets
that are not Passive Assets.

30



--------------------------------------------------------------------------------




(3)    The Company shall use reasonable best efforts to complete, prior to the
First Closing, all of the items set forth in the applicable Alternative A, B or
C (as such Alternative may be modified pursuant to this Agreement) on Section
1.5(c)(8) of the Disclosure Schedules. Nothing in this Section 4.7(d)(3) shall
require the Company to use reasonable best efforts to complete Alternative C if
the Company cannot elect Alternative C pursuant to the proviso in Section
1.5(c)(8).
(4)    Prior to the First Closing, the Company Group Members shall (i) undertake
such commercially reasonable actions, as may reasonably be requested by the
Purchaser, designed to ensure that, based upon year-to-date figures for assets
and income (as determined under Sections 1291-1298 of the Code and the
regulation thereunder) and reasonable projections thereof for the remainder of
the Relevant Year, no Company Group Member should be characterized as a PFIC for
the Relevant Year of such member and (ii) provide to the Purchaser’s tax
advisers such information as may reasonably be requested to enable such advisers
to analyze the assets and income of such member for such Relevant Year.
Section 4.8    Notifications.
(a)    From time to time to prior to the Third Closing Date, the Company shall
be permitted to notify the Purchaser in writing if, to the Knowledge of the
Company, there is any occurrence or non-occurrence of any event or the existence
of any fact or condition, in each case arising after the date of this Agreement,
that would cause or constitute a breach of any of its representations or
warranties contained herein had such event, fact or condition been in existence
as of the date of this Agreement (collectively, the “Schedule Updates”). The
Schedule Updates shall be disregarded for purposes of Section 1.5(c)(1) and
Article V; provided, that if any event, fact or condition included in a Schedule
Update would result, either individually or in the aggregate with all other
Schedule Updates, in the failure to be satisfied of the condition to Closing set
forth in Section 1.5(c)(1), and the Purchaser waives such failure of condition
hereunder, such Schedule Updates shall be deemed to have cured any
misrepresentations or breaches of warranty for all purposes hereunder, including
for all purposes of Article V.
(b)    Prior to the Second Closing Date, the Company shall notify the Purchaser
in advance of any commitment to directly or indirectly lease, acquire or dispose
of any aircraft that is not in accordance with the applicable annual budget for
the fiscal year ended April 30, 2015 disclosed to the Purchaser, if such
aircraft have a current value in excess of $10 million in the aggregate.
Section 4.9    Access to Information. Subject to applicable Law, from the date
of this Agreement until the Second Closing Date, the Company shall give, and
shall cause the Company Subsidiaries to give, the Purchaser and its
Representatives reasonable access, at reasonable times and upon reasonable prior
notice to the Company, to the offices, properties, books and records of the
Company Group, to review the books and records of the Company Group and to
discuss the affairs, finances and condition of the Company Group with the
officers of the Company Group; provided, however, that (i) such access shall not
unreasonably disrupt the operations of any Company Group Member and (ii) the
Company shall not be required to

31



--------------------------------------------------------------------------------




disclose any privileged information of the Company so long as the Company has
used commercially reasonable efforts to enter into an arrangement pursuant to
which it may provide such information to the Purchaser without the loss of any
such privilege.
ARTICLE V

Indemnity
Section 5.1    Indemnification by the Company. From and after the First Closing,
the Company agrees to indemnify the Purchaser and its Affiliates and its and
their respective officers, directors, managers, employees, partners,
representatives and agents (collectively, “Purchaser Indemnified Parties”) from,
and hold each of them harmless against, any and all losses (including losses
arising from the diminution in value of the Company as a result of such loss or
such indemnification by the Company), damages, actions, suits, proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, all reasonable costs, losses, liabilities,
damages or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them)
(collectively, “Losses”), whether or not involving a Third Party Claim, incurred
by or asserted against such Purchaser Indemnified Parties, as a result of or
arising out of (i) the failure of the representations or warranties made by the
Company contained in Article II to be true and correct or (ii) the breach of any
of the covenants of the Company contained herein; provided that in the case of
clause (i) above, such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty as set forth in Section 5.5; provided, further, that
for purposes of determining when an indemnification claim has been made, the
date upon which a Purchaser Indemnified Party shall have given written notice
(stating in reasonable detail the basis of the claim for indemnification) to the
Company shall constitute the date upon which such claim has been made; provided,
further, that for purposes of this Section 5.1, in determining whether a breach
of any representation or warranty existed of the date of this Agreement (other
than a breach of any Company Fundamental Representation or the representations
and warranties set forth in Section 2.5, Section 2.6 or Section 2.24(a)(iii))
and for the purpose of calculating the amount of Losses arising out or resulting
from such breach, all materiality and Company Material Adverse Effect qualifiers
contained in Article II shall be disregarded, but, for clarity, in determining
whether a breach of any Company Fundamental Representation or representation or
warranty set forth in Section 2.5, Section 2.6 or Section 2.24(a)(iii) existed
as of the applicable Closing Date, and for the purpose of calculating the amount
of Losses arising out of or resulting from such breach, such materiality and
Company Material Adverse Effect qualifiers shall not be disregarded.
Notwithstanding anything in this Agreement to the contrary, this Section 5.1
shall not require the Company to indemnify the Purchaser Indemnified Parties for
any Loss (other than any Losses in respect of Losses incurred by the Company or
any Company Group Member) attributable to the Company or any Company Group
Member being treated as a PFIC for any taxable year (including, for the
avoidance of doubt, any Loss attributable to the breach of any covenant or a
failure of any representation or warranty to be true and correct); provided,
that

32



--------------------------------------------------------------------------------




this sentence shall not apply to any Loss resulting from or arising out of the
failure of the representations and warranties made in Section 2.9(e) or Section
2.9(f) to be true and correct or any breach of Section 4.7(d).
Section 5.2    Indemnification by the Purchaser. From and after the First
Closing, the Purchaser agrees to indemnify the Company and its respective
officers, directors, managers, employees, partners, representatives and agents
(collectively, “Company Indemnified Parties”) from, and hold each of them
harmless against, any and all Losses, whether or not involving a Third Party
Claim, incurred by or asserted against such Company Indemnified Parties as a
result of or arising out of (i) the failure of any of the representations or
warranties made by the Purchaser contained in Article III to be true and correct
or (ii) the breach of any of the covenants of the Purchaser contained herein;
provided that in the case of clause (i) above, such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period for such claim as set forth in Section 5.5;
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Company Indemnified Party shall have
given written notice (stating in reasonable detail the basis of the claim for
indemnification) to the Purchaser shall constitute the date upon which such
claim has been made.
Section 5.3    Indemnification Procedure.
(a)    A claim for indemnification for any matter not involving a Third Party
Claim may be asserted by written notice to the party from whom indemnification
is sought; provided, however, that failure to so notify the Indemnifying Party
shall not preclude the Indemnified Party from any indemnification that it may
claim in accordance with this Article V, except as otherwise provided in Section
5.1 and Section 5.2 and except to the extent that the Indemnifying Party is
materially prejudiced by such failure.
(b)    Promptly after any Company Indemnified Party or Purchaser Indemnified
Party (hereinafter, the “Indemnified Party”) has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement (each, a “Third Party Claim”),
the Indemnified Party shall give the indemnitor hereunder (the “Indemnifying
Party”) written notice of such Third Party Claim, provided, that failure or
delay to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure or delay. Such notice shall state the nature and the basis of such Third
Party Claim to the extent then known. The Indemnifying Party shall have the
right to assume and control the defense of, and settle, at its own expense and
by its own counsel, any such matter as long as the Indemnifying Party pursues
the same diligently and in good faith. If the Indemnifying Party undertakes to
assume and control the defense or settle such Third Party Claim, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all reasonable respects in the defense thereof and/or the settlement thereof.
Such cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other

33



--------------------------------------------------------------------------------




information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its own expense, to
participate in the defense of such asserted liability and any negotiations of
the settlement thereof and (ii) if (A) the Indemnifying Party has failed to
promptly (but in any event not later than 15 days after receipt of notice of a
Third Party Claim) assume the defense or settlement of such Third Party Claim
and notify the Indemnified Party of such assumption or (B) the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then, in each case, the Indemnified Party shall have
the right to select a separate counsel, and, upon prompt notice to the
Indemnifying Party, to assume such settlement or legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party; provided, that the Indemnified Parties
shall not be entitled to reimbursement of fees and expenses of more than one
firm of separate counsel. Notwithstanding any other provision of this Agreement,
the Indemnifying Party shall not settle any indemnified claim without the
consent of the Indemnified Party (such consent not to be unreasonably withheld,
conditioned or delayed), unless the settlement thereof imposes no liability,
restriction or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrongdoing by, the Indemnified Party.
Section 5.4    Tax Matters. All indemnification payments under this Article V,
and any payments pursuant to Section 6.1(i), shall be treated as adjustments to
the Purchase Price for tax purposes, except as otherwise required by applicable
Law.
Section 5.5    Survival. The representations and warranties of the parties
contained in this Agreement shall survive for twelve (12) months following the
Second Closing, except that (i) the Company Fundamental Representations (other
than Section 2.2(a)) will survive until the expiration of the applicable
statutes of limitation, (ii) the representations and warranties of the Company
contained in Section 2.2(a) will survive indefinitely and (iii) the Purchaser
Fundamental Representations shall survive indefinitely. All of the covenants or
other agreements of the parties contained in this Agreement shall survive until
fully performed or fulfilled, unless and to the extent that non-compliance with
such covenants or agreements is waived in writing by the party entitled to such
performance.
Section 5.6    Limitations on Indemnification.

34



--------------------------------------------------------------------------------




(a)    In the case of any matter for which a party may seek indemnification
(other than arising out of or resulting from a breach of a representation or
warranty occurring on the applicable Closing Date):
(1)    no amounts of such indemnity shall be payable in the case of a claim for
indemnification by an Indemnified Party under clause (i) of Section 5.1 or
clause (i) of Section 5.2 unless and until the Purchaser Indemnified Parties or
the Company Indemnified Parties, as the case may be, have suffered, incurred,
sustained or become subject to Losses referred to in Section 5.1 or Section 5.2,
respectively, in excess of $25,000,000 (the “Pre-Signing Deductible”), in which
event the Indemnified Parties shall be entitled to claim indemnity for the
amount of such Losses in excess of the Pre-Signing Deductible; provided,
however, that this Section 5.6(a)(1) shall not apply to the failure of any
Company Fundamental Representation or Purchaser Fundamental Representation to be
true and correct.
(2)    no amounts of indemnity shall be payable (i) in the case of a claim for
such indemnification by an Indemnified Party under Section 5.1 or Section 5.2
(other than for the failure of any Company Fundamental Representation (other
than Section 2.2(b)) or Purchaser Fundamental Representation to be true and
correct) if the amount of Losses with respect to such Claim is less than
$1,000,000 and (ii) in the case of a claim for indemnification by an Indemnified
Party for the failure of any Company Fundamental Representation (other than
Section 2.2(b) or Purchaser Fundamental Representation to be true and correct if
the amount of Losses with respect to such Claim is less than $100,000 (each such
claim referred to in this Section 5.6(a)(2) and Section 5.6(b)(2), being
referred to as a “De Minimis Claim”), and no such De Minimis Claim shall be
counted towards the Pre-Signing Deductible.
(b)    In the case of any matter for which a party may seek indemnification
arising out of or resulting from a breach of a representation or warranty
occurring on the applicable Closing Date:
(1)    no amounts of indemnity shall be payable in the case of a claim for such
indemnification by an Indemnified Party with respect to any representation and
warranty that is not qualified by “materiality”, “Company Material Adverse
Effect” or words of similar import unless and until the Purchaser Indemnified
Parties or the Company Indemnified Parties, as the case may be, have suffered,
incurred, sustained or become subject to Losses referred to in Section 5.1 or
Section 5.2, respectively, in excess of $5,000,000 (the “Post-Signing
Deductible”), in which event the Indemnified Parties shall be entitled to claim
indemnity for the amount of such Losses in excess of the Post-Signing
Deductible; provided, however, that this Section 5.6(b)(1) shall not apply to
the failure of any Company Fundamental Representation or Purchaser Fundamental
Representation to be true and correct.
(2)    no amounts of indemnity shall be payable in the case of a claim for such
indemnification by an Indemnified Party under Section 5.1 or Section 5.2 for the
failure of any Company Fundamental Representation or Purchaser Fundamental
Representation

35



--------------------------------------------------------------------------------




to be true and correct if the amount of Losses with respect to such Claim is
less than $100,000, and no such De Minimis Claim shall be counted towards the
Post-Signing Deductible.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
including Section 5.7, the aggregate amount of the Company’s indemnity
obligations to the Purchaser Indemnified Parties pursuant to Section 5.1 shall
not exceed $150,000,000 of the Purchase Price; provided, however, that, subject
to Section 5.7, such limitation shall not apply to any failure of any Company
Fundamental Representation to be true and correct.
(d)    In calculating amounts payable to an Indemnified Party, the amount of any
indemnified Losses shall be determined without duplication of any other Loss for
which an indemnification payment has been made, shall be increased by any net
Tax detriment (determined on a with and without basis) actually incurred by an
Indemnified Party or its Affiliates as a result of the receipt or accrual of the
indemnification payment required to be made hereunder in respect of such Losses
and shall be computed net of (i) payments actually recovered by the Indemnified
Party under any insurance policy with respect to such Losses or pursuant to any
contribution rights, (ii) any amounts actually recovered by the Indemnified
Party from any person with respect to such Losses (including pursuant to any
indemnification agreement or arrangement with any third party) and (iii) any net
Tax Benefit (determined on a with and without basis) actually realized by the
Indemnified Party, in each of clauses (i), (ii) and (iii), calculated net of any
out-of-pocket documented reasonable expenses related to the receipt of such
recovery, including any incremental insurance premium costs (it being understood
that with respect to (i) and (ii), each Indemnified Party shall use its
reasonable best efforts to pursue all available insurance recoveries and
indemnification). For the purposes hereof, “Tax Benefit” shall mean any refund
of Taxes paid or credit of or reduction in the amount of Taxes which otherwise
would have been paid in the year such Losses were incurred or in the following
year.
(e)    In respect of any Loss for which indemnification may be sought pursuant
to this Article V, nothing herein shall relieve an Indemnified Party from its
duty to mitigate its Losses under applicable Laws. If an Indemnified Party shall
have failed to mitigate any Loss to the extent required by the preceding
sentence, then notwithstanding anything contained in this Agreement to the
contrary, neither the Company nor the Purchaser (as the case may be) shall be
required to indemnify such Indemnified Party for that portion of the Losses that
would reasonably be expected to have been avoided if such Indemnified Party had
not failed to mitigate any Loss to the extent required by the preceding
sentence.
(f)    Upon making payment to an Indemnified Party for any claim for
indemnification pursuant to this Article V, the Indemnifying Party shall be
subrogated to the extent of such payment to the rights of the Indemnified Party
against any other persons with respect to the subject matter of such claim, and
the Indemnified Party shall take such actions, at the cost and expense of the
Indemnifying Party, as the Indemnifying Party may reasonably require to perfect
such subrogation or to pursue such rights against such other persons as the
Indemnified Party or its Affiliates may have; provided, however, that the
Indemnifying Party shall not be subrogated

36



--------------------------------------------------------------------------------




with respect to any cost of recovery to an Indemnified Party or any indemnified
Losses not covered by reason of a limitation of liability provision set forth in
this Article V.
Section 5.7    Limitation on Damages. Notwithstanding any other provision of
this Agreement except in the case of fraud, neither party hereto shall have any
liability to the other party in excess of the Purchase Price, and neither party
shall be liable for any exemplary or punitive damages, remote or speculative
losses or any other damages arising out of or in connection with this Agreement
or the transactions contemplated hereby to the extent not reasonably foreseeable
or damages to the extent arising solely from the special circumstances of an
Indemnified Party that have not been communicated to, or are not otherwise known
by, the Indemnifying Party (in each case, unless any such damages are awarded
pursuant to a Third Party Claim).
Section 5.8    Exclusive Remedy. Except in cases of fraud, from and after the
First Closing, recovery pursuant to this Article V shall constitute the
Indemnified Parties’ sole and exclusive remedy for any and all Losses relating
to or arising from this Agreement and the transactions contemplated hereby;
provided, however, that the foregoing shall not be deemed to deny any Party
injunctive or equitable relief when it is otherwise available under Section 6.14
or applicable Law.
ARTICLE VI

Miscellaneous
Section 6.1    Expenses. Each party will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; provided, that the Company shall (i) if
the First Closing occurs, reimburse the Purchaser for the Purchaser Transaction
Expenses up to a maximum amount of $5,000,000 in the aggregate, (ii)(A) upon the
First Closing, pay to the CD&R Manager a transaction fee equal to $1,800,000 as
provided in Section 1.5 and (B) upon the Second Closing, pay to the CD&R Manager
a transaction fee equal to $5,700,000 as provided in Section 1.5.
Section 6.2    Amendment; Waiver. No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer or duly authorized representative of such
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closings are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

37



--------------------------------------------------------------------------------




Section 6.3    Counterparts; Electronic Transmission. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile or other means
of electronic transmission and such facsimiles or other means of electronic
transmission will be deemed as sufficient as if actual signature pages had been
delivered.
Section 6.4    Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.6 shall be deemed
effective service of process on such party.
Section 6.5    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 6.6    Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or electronic mail, upon confirmation of receipt, (b) on
the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the third business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
(a)    If to Purchaser:
c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Attn:    Nathan K. Sleeper
Fax:    (212) 407-5252
Email: nsleeper@cdr-inc.com

38



--------------------------------------------------------------------------------




with a copy to (which copy alone shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn:    Kevin A. Rinker
Fax:    (212) 521-7569
Email: karinker@debevoise.com
(b)    If to the Company:
CHC Group Ltd.
c/o Intertrust Corporate Services (Cayman) Ltd.
190 Elgin Avenue
George Town, Grand Cayman KY1-9005, Cayman Islands
Attention: Michael O’Neill
Fax: 604-232-8359
Email: Mike.ONeill@chc.ca    
with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn:    William E. Curbow
Fax:    (212) 455-2502
Email: wcurbow@stblaw.com
and with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
2 Houston Center – Suite 1475
909 Fannin Street
Houston, Texas 77010
Attn:    Christopher R. May
Fax:    (713) 821-5602
Email: cmay@stblaw.com
Section 6.7    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof.
Section 6.8    Assignment. Neither this Agreement, nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party, provided, however, that

39



--------------------------------------------------------------------------------




(a) the Purchaser may assign its rights, interests and obligations under this
Agreement, in whole or in part, to one or more Permitted Transferees, and (b) in
the event of such assignment, the assignee shall agree in writing to be bound by
the provisions of this Agreement, including the rights, interests and
obligations so assigned; provided, that any such assignment (i) shall not
relieve the Purchaser of its obligation to fully perform the covenants and
obligations hereunder that are necessary, proper, desirable or advisable for the
consummation of the Closings (including the payment of the Purchase Price)
pursuant to the terms and conditions set forth herein and (ii) shall relieve the
Purchaser from any and all indemnification or reimbursement obligations
hereunder to the extent that it assigns its rights, interests and obligations
under this Agreement to one or more Permitted Transferees.
Section 6.9    Interpretation; Other Definitions. Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and, unless specified otherwise, references to any agreement, document or
instrument shall be deemed to refer to such agreement, document or instrument as
amended, supplemented or modified from time to time. All article, section,
paragraph or clause references not attributed to a particular document shall be
references to such parts of this Agreement, and all exhibit, annex, letter and
schedule references not attributed to a particular document shall be references
to such exhibits, annexes, letters and schedules to this Agreement. In addition,
the following terms are ascribed the following meanings:
(1)    the term “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental action to close;
(2)    the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;
(3)    the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;
(4)    the word “or” is not exclusive; and
(5)    the term “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
(6)    the terms “party” and “parties” and other similar words refer to the
Purchaser and the Company (and not, for the avoidance of doubt, the CD&R
Manager).
(7)    “Acquisition Proposal” means any proposal or offer from any person
relating to any direct or indirect (i) sale, lease or other disposition directly
or indirectly by merger, consolidation, business combination, share exchange,
joint venture or otherwise of assets of the Company or any Subsidiary
representing 20% or more of the consolidated assets of the Company Group (other
than sales of inventory in the ordinary course of business and consistent with
past practice); (ii) issuance, sale or other disposition, directly or indirectly
(including, without

40



--------------------------------------------------------------------------------




limitation, by way of merger, consolidation, business combination, share
exchange, joint venture or any similar transaction), of securities (or options,
rights or warrants to purchase, or securities convertible into or exchangeable
for, such securities) representing 20% or more of any class of equity securities
of the Company; (iii) tender offer or exchange offer as defined pursuant to the
Exchange Act that, if consummated, would result in any person beneficially
owning 20% or more of any class or series (or the voting power of any class or
series) of equity securities of the Company or any other transaction in which
any person shall acquire beneficial ownership or the right to acquire beneficial
ownership, of 20% or more of any class or series (or the voting power of any
class or series) of equity securities; (iv) merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving any Company Group Member representing 20% or more of the consolidated
assets of the Company Group; or (v) combination of the foregoing (in each case,
other than the arrangements contemplated by the Transaction Documents).
(8)    “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person; provided, that (i) portfolio companies in which any person or any of its
Affiliates has an investment shall not be deemed an Affiliate of such person
(other than for purposes of Section 3.6, Section 3.7 and Section 4.1), (ii)
prior to the First Closing Date, no Company Group Member, and none of the
Company’s other controlled Affiliates, will be deemed to be Affiliates of
Purchaser for purposes of this Agreement and (iii) each Company Subsidiary shall
be deemed an Affiliate of the Company and of each other Company Subsidiary. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
(9)    “Agreement” shall have the meaning set forth in the Preamble.
(10)    “Aircraft” means, either collectively or individually, as applicable,
the aircraft described in Section 2.13 of the Disclosure Schedules and any other
aircraft owned or leased by a Company Group Member which may have been omitted
from Section 2.13 of the Disclosure Schedules for any reason.
(11)    “Aircraft Incident” means any accident or incident involving or related
to any aircraft that is owned, operated, leased or crewed by a Company Group
Member or in relation to which a Company Group Member has provided or currently
provides services and resulting in any property damage or personal injury with
uninsured Losses reasonably expected to exceed $1,000,000.
(12)    “Aircraft Lease” means, with respect to each Aircraft, any lease
agreement relating to that Aircraft between a Company Group Member as lessee and
any other person as lessor, together with all related financial covenants.

41



--------------------------------------------------------------------------------




(13)    “Amended and Restated First Reserve Registration Rights Agreement” means
the Amended and Restated First Reserve Registration Rights Agreement in the form
attached hereto as Exhibit E.
(14)    “Amendment to the First Reserve Shareholders’ Agreement” means the
Amendment to the First Reserve Shareholders Agreement in the form attached
hereto as Exhibit F.
(15)    “Anti-Corruption Laws” shall have the meaning set forth in Section
2.19(a).
(16)    “Articles” shall have the meaning set forth in Section 2.1(a).
(17)    “Authorized Preferred Shares” shall have the meaning set forth in
Section 2.2(a).
(18)    “Authorizing Resolutions” shall have the meaning set forth in the
Recitals.
(19)    “Barbados Group” shall have the meaning set forth on Section 1.5(c)(8)
of the Disclosure Schedules
(20)    “Board of Directors” shall have the meaning set forth in the Recitals.
(21)    “Capitalization Date” shall have the meaning set forth in Section
2.2(a).
(22)    “CD&R Manager” shall have the meaning set forth in the Preamble.
(23)    “Closing Dates” shall have the meaning set forth in Section 1.3(a).
(24)    “Closings” shall have the meaning set forth in Section 1.5.
(25)    “Code” means the United States Internal Revenue Code of 1986, as
amended.
(26)    “Company” shall have the meaning set forth in the Preamble.
(27)    “Company Fundamental Representations” shall have the meaning set forth
in Section 1.5(c)(1).
(28)    “Company Group” means the Company and the Company Subsidiaries from time
to time.
(29)    “Company Group Member” means any corporation, partnership, limited
liability company, unincorporated association, trust or other entity within the
Company Group.
(30)    “Company Indemnified Parties” shall have the meaning set forth in
Section 5.2.
(31)    “Company Material Adverse Effect” means, with respect to the Company,
any Effect that, individually or taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Company
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, liabilities, results of operations

42



--------------------------------------------------------------------------------




or financial condition of the Company Group, taken as a whole, provided,
however, that in no event shall any of the following occurring, alone or in
combination, be deemed to constitute, or be taken into account in determining
whether a Company Material Adverse Effect has occurred: (A) any decrease in the
market price of the Company’s Ordinary Shares on the NYSE, (B) any failure by
the Company to meet any revenue or earnings projections, (C) any Effect that
results from changes affecting the industry in which the Company operates, or
the United States economy generally, or any Effect that results from changes
affecting general worldwide economic or capital market conditions, (D) any
Effect caused by the announcement or pendency of the transactions contemplated
by this Agreement or the identity of the Purchaser or any of its Affiliates as
the purchaser of the Preferred Shares pursuant to the transactions contemplated
by this Agreement (including any litigation arising from this Agreement or the
transactions contemplated hereby); (E) acts of war or terrorism or natural
disasters, (F) the performance of this Agreement and the transactions
contemplated hereby, including compliance with the covenants set forth herein,
or any actions or omissions of the Company taken or omitted at the written
request of the Purchaser; (G) changes in GAAP or other accounting standards (or
any interpretation thereof) or (H) changes in any Laws or other binding
directives issued by any Governmental Entity or interpretations or enforcement
thereof; provided, however, that (x) the exceptions in clause (A) and (B) shall
not prevent or otherwise affect a determination that any Effect underlying such
change or failure has resulted in, or contributed to, a Company Material Adverse
Effect, (y) with respect to clauses (C), (E), (G) and (H), such Effects, alone
or in combination, may be deemed to constitute, or be taken into account in
determining whether a Company Material Adverse Effect has occurred to the extent
such Effects disproportionately affect the Company Group, taken as a whole,
relative to other companies operating in the same industry as the Company Group.
(32)    “Company RSUs” shall have the meaning set forth in Section 2.2(a).
(33)    “Company Share Options” shall have the meaning set forth in Section
2.2(a).
(34)    “Company Shareholder Meeting” shall have the meaning set forth in
Section 4.3(a).
(35)    “Company Shareholders” shall have the meaning set forth in Section
4.3(a).
(36)    “Company Subsidiary” shall have the meaning set forth in Section 2.1(b).
(37)    “Competition Laws” means all Laws intended to prohibit, restrict or
regulate actions having an anti-competitive effect or purpose, including
competition, restraint of trade, anti-monopolization, merger control or
antitrust Laws.
(38)    “Contract” means any written or oral agreement, arrangement, commitment
or other instrument or obligation.
(39)    “Data Room” means the virtual data room at the website
https://chclegal.securevdr.com that is being operated by the Company in
connection with the transactions contemplated by this Agreement.

43



--------------------------------------------------------------------------------




(40)    “De Minimis Claim” shall have the meaning set forth in Section
5.6(a)(2).
(41)    “Disclosure Schedules” shall have the meaning set forth in the first
paragraph of Article II.
(42)    “Effect” means any change, event, effect, state of facts, occurrence,
development or circumstance.
(43)    “Environmental Law” means any Laws regulating, relating to or imposing
standards of conduct concerning protection of the environment or of human health
and safety.
(44)    “Equity Securities” means the equity securities of the Company,
including Preferred Shares and Ordinary Shares.
(45)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.
(46)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(47)    “First Closing” shall have the meaning set forth in Section 1.2(a).
(48)    “First Closing Date” shall have the meaning set forth in Section 1.2(a).
(49)    “First Closing Purchase Price” means the purchase price payable by the
Purchaser to the Company in respect of the First Closing Shares (which shall be
equal to the product of (x) the number of First Closing Shares and (y) $1,000).
(50)    “First Closing Shares” shall have the meaning set forth in Section 1.1.
(51)    “First Reserve” means 6922767 Holding (Cayman) Inc., a Cayman Islands
exempted company.
(52)    “First Reserve Registration Rights Agreement” means the Registration
Rights Agreement, dated as of January 17, 2014, by and among the Company,
6922767 Holding (Cayman) Inc., a Cayman Islands exempted company with registered
number 204856, and First Reserve (as defined therein), as amended or modified
from time to time.
(53)    “First Reserve Shareholders’ Agreement” means the Shareholders’
Agreement, dated as of January 17, 2014, among the Company, 6922767 Holding
(Cayman) Inc. and the other parties thereto.
(54)    “GAAP” shall have the meaning set forth in Section 2.5(c).
(55)    “Government Official” means any (i) officer, employee or other person
acting for or on behalf of any Governmental Entity or public international
organization or (ii) holder of, or

44



--------------------------------------------------------------------------------




candidate for, public office, political party or official thereof or member of a
royal family, or any other person acting for or on behalf of the foregoing.
(56)    “Governmental Entity” means any transnational, multinational, domestic
or foreign federal, state, provincial or local governmental, regulatory or
administrative authority, instrumentality, department, court, arbitrator,
agency, commission or official, including any political subdivision thereof, any
state-owned or state-controlled enterprise, or any non-governmental
self-regulatory agency, commission or authority.
(57)     “Indebtedness” means, with respect to any person, without duplication,
(i) all obligations of such person for borrowed money (including accrued and
unpaid interest and the full redemption value of any premiums, costs or
penalties associated with repaying such obligations), or with respect to
deposits or advances of any kind, (ii) all obligations of such person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such person upon which interest charges are customarily paid (other than trade
payables incurred in the ordinary course of business consistent with past
practice), (iv) all obligations of such person under conditional sale or other
title retention agreements relating to any property purchased by such person,
(v) all obligations of such person incurred or assumed as the deferred purchase
price of property or services (excluding obligations of such person to creditors
for raw materials, inventory, services and supplies incurred in the ordinary
course of business consistent with past practice), (vi) all lease obligations of
such person required to be recorded as capital leases under GAAP, (vii) all
obligations of others secured by a Lien on property or assets owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, (viii) all obligations of such person under interest rate, currency or
commodity derivatives or hedging transactions, (ix) all letters of credit or
performance bonds issued for the account of such person and (x) all guaranties
and arrangements having the economic effect of a guaranty by such person of any
Indebtedness of any other person.
(58)    “Indemnified Party” shall have the meaning set forth in Section 5.3(b).
(59)    “Indemnifying Party” shall have the meaning set forth in Section 5.3(b).
(60)    “Information” shall have the meaning set forth in Section 4.4.
(61)    “Intellectual Property” means all worldwide intellectual and industrial
property rights, including patents, utility models, trademarks, service marks,
trade names, corporate names, trade dress, domain names, and other source
indicators (and all goodwill relating thereto), copyrights and copyrighted
works, inventions, know-how, trade secrets, methods, processes, formulae,
technical or proprietary information, and technology and all registrations,
applications, renewals, re-examinations, re-issues, divisions, continuations,
continuations-in part and foreign counterparts thereof.
(62)    “Knowledge of the Company” means the knowledge, after reasonable
inquiry, of the individuals set forth in Section 6.9(62) of the Disclosure
Schedules.

45



--------------------------------------------------------------------------------




(63)    “Knowledge of the Purchaser” means the knowledge, after reasonable
inquiry, of the persons set forth on Section 6.9(63) of the Disclosure
Schedules.
(64)    “Law” or “Laws” mean any statute, law, ordinance, treaty, rule, code,
regulation or other binding directive issued, promulgated or enforced by any
Governmental Entity, including, without limitation, airworthiness directives,
Transport Canada regulations, Federal Aviation Regulations, regulations
regarding operating certificates, and common carrier obligations.
(65)    “Lien” means any mortgage, deed of trust, pledge, option, power of sale,
retention of title, right of pre-emption, right of first refusal, hypothecation,
security interest, encumbrance, claim, lien or charge of any kind, or an
agreement, arrangement or obligation to create any of the foregoing.
(66)    “Losses” shall have the meaning set forth in Section 5.1.
(67)    “Material Aircraft Leases” means all Aircraft Leases with the Company
Group’s ten largest lessors (measured by number of Aircraft leased).
(68)    “Material Contract” means (i) each Material Aircraft Lease, (ii) each
Contract involving Indebtedness of the Company or any Company Subsidiary
exceeding $20 million, (iii) each Significant Customer Agreement and (iv) each
Significant Supplier Agreement.
(69)    “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances that are regulated
pursuant to or could give rise to liability under any Environmental Law.
(70)    “Memorandum” shall have the meaning set forth in Section 2.1(a).
(71)    “Multiemployer Plan” means (x) a “multiemployer plan” as defined in
Section 3(37) of ERISA that is maintained in the United States and (y) a
non-U.S. defined-benefit pension plan (other than plans that are mandated by
applicable Law and administered by a Governmental Authority) for the benefit of
employees of multiple unrelated employers, in each case, to which any Company
Group Member contributes or is required to contribute and which is not
maintained or administered by any Company Group Member.
(72)    “Non-Recourse Party” shall have the meaning set forth in Section 6.17.
(73)    “NYSE” shall have the meaning set forth in Section 4.3(a).
(74)    “OFAC” shall have the meaning set forth in Section 2.20(a).
(75)    “Omnibus Incentive Plan” means the CHC Group Ltd. 2013 Omnibus Incentive
Plan, as amended in accordance with its terms and this Agreement.

46



--------------------------------------------------------------------------------




(76)    “Ordinary Shares” shall have the meaning set forth in the Recitals.
(77)    “Passive Asset” shall mean any asset that produces passive income or
that is held for the production of passive income for purposes of the PFIC
Provisions taking into account the facts and circumstances that will exist
immediately after the Closing.
(78)    “Permits” shall have the meaning set forth in Section 2.10.
(79)    “Permitted Offering” means an offering of Preferred Shares solely to
existing holders of Ordinary Shares (excluding First Reserve and any of its
Affiliates to the extent that First Reserve and its Affiliates agree not to
participate in such offering), pro rata in accordance with their existing
ownership percentages (excluding the ownership of Ordinary Shares by First
Reserve and any of its Affiliates), at a price per share of $1,000 and for an
aggregate amount of no less than $50 million and no more than $100 million, that
is consummated not later than the date 90 days following the First Closing (or
such other termination time prior to the 90th day following the First Closing as
the Company may elect by notice to the Purchaser in the Company’s sole
discretion); provided, that the Preferred Shares issued in such offering shall
not be transferable until the date that is 8.5 years after the First Closing
Date.
(80)    “Permitted Transferee” means, with respect to any person, (i) any
Affiliate of such person, (ii) any successor entity of such person and (iii)
with respect to any person that is an investment fund, vehicle or similar
entity, any other investment fund, vehicle or similar entity of which such
person or an Affiliate, advisor or manager of such person serves as the general
partner, manager or advisor; provided, however, that no portfolio company of any
person shall be a Permitted Transferee.
(81)    “PFIC” means a passive foreign investment company as defined under
Sections 1291-1298 of the Code and the regulations thereunder.
(82)    “PFIC Provisions” shall mean Sections 1291 through 1298 of the Code and
the regulations thereunder (or any successor to such provisions).
(83)    “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) maintained for current or former
employees of the Company or any Company Subsidiary or any other person with whom
the Company is considered a single employer under Section 414 of the Code or
Title IV of ERISA, to which any Company Group Member is required to contribute,
including any pension, profit-sharing, retirement, death, disability,
supplemental retirement, welfare benefit, retiree health, and life insurance
plan, agreement or arrangement, or any other compensation plan, policy, program,
agreement or arrangement, including any employment, change in control, bonus,
equity or equity-based compensation, retention, severance, termination, deferred
compensation or other similar agreement, arrangement, plan, policy or program
that any Company Group Member, maintains, sponsors, is a party to, or as to
which any Company Group Member otherwise has any material obligation or material
liability, but excluding any Multiemployer Plans.
(84)    “Pre-Closing Period” shall have the meaning set forth in Section 4.1.

47



--------------------------------------------------------------------------------




(85)    “Preferred Shares” shall have the meaning set forth in the Recitals.
(86)    “Pre-Signing Deductible” shall have the meaning set forth in Section
5.6(a)(1).
(87)    “Post-Signing Deductible” shall have the meaning set forth in Section
5.6(b)(1).
(88)    “Purchase Price” means the amount that is the sum of the First Closing
Purchase Price, the Second Closing Purchase Price and the Third Closing Purchase
Price (if any).
(89)    “Purchased Shares” shall have the meaning set forth in Section 1.1.
(90)    “Purchaser” shall have the meaning set forth in the Preamble.
(91)    “Purchaser Fundamental Representations” shall have the meaning set forth
in Section 1.5(d)(1).
(92)    “Purchaser Indemnified Parties” shall have the meaning set forth in
Section 5.1.
(93)    “Purchaser Transaction Expenses” means the reasonable costs and expenses
of Purchaser incurred in connection with the transactions contemplated by this
Agreement, including (i) the reasonable fees and expenses of Purchaser’s
advisors in connection with each of the foregoing and (ii) and fees for which
Purchaser is responsible pursuant to the last sentence of Section 4.1. In order
to be included as “Purchaser Transaction Expenses” for which the Company is
obligated to reimburse the Purchaser, the Company shall have an opportunity to
review and comment on invoices from the Purchaser’s counsel prior to payment
thereof.
(94)    “Registration Rights Agreement” shall have the meaning set forth in the
Recitals.
(95)    “Related Party” shall mean, with respect to any Company Group Member, a
Company Group Member that is related within the meaning of Section 954(d)(3) of
the Code as applied for purposes of the PFIC Provisions.
(96)    “Relevant Persons” shall have the meaning set forth in Section 2.19(a).
(97)    “Relevant Year” shall mean, with respect to any member of the Company
Group Member, the taxable year (as determined for US federal income tax
purposes) of such member in which the First Closing occurs.
(98)    “Representatives” shall have the meaning set forth in Section 4.4.
(99)    “Requisite Shareholder Approval” shall have the meaning set forth in
Section 4.3(a).
(100)    “Schedule Updates” shall have the meaning set forth in Section 4.8(a).
(101)    “SEC” shall have the meaning set forth in Section 2.5(a).
(102)    “SEC Documents” shall have the meaning set forth in Section 2.5(a).

48



--------------------------------------------------------------------------------




(103)    “Second Closing” shall have the meaning set forth in Section 1.3(a).
(104)    “Second Closing Date” shall have the meaning set forth in Section
1.3(a).
(105)    “Second Closing Purchase Price” means the purchase price payable by the
Purchaser to the Company in respect of the Second Closing Shares (which shall be
equal to the product of (x) the number of Second Closing Shares and (y) $1,000).
(106)    “Second Closing Shares” shall have the meaning set forth in Section
1.1.
(107)    “Shareholders’ Agreement” shall have the meaning set forth in the
Recitals.
(108)    “Significant Customer Agreements” means, collectively, the helicopter
operational agreements with the Company Group’s ten largest customers (measured
by reference to the Company Group’s annual revenue), as set forth on Section
6.9(108) of the Disclosure Schedules, containing the principal terms pursuant to
which any Company Group Member provides helicopter support services, including
any material amendments thereto.
(109)    “Significant Supplier Agreements” means, collectively, the material
agreements with the Company Group’s four largest suppliers (measured by
reference to the Company Group’s aggregate annual costs and expenses), as set
forth on Section 6.9(109) of the Disclosure Schedules, pursuant to which any
Company Group Member was supplied with raw materials, supplies, Aircraft,
Aircraft engines or Aircraft parts, including any material amendments thereto.
(110)    “Subsidiary” shall have the meaning set forth in Section 2.1(b).
(111)    “Tax Benefit” shall have the meaning set forth in Section 5.6(d).
(112)    “Tax Return” means any return, declaration, report, statement or other
document filed or required to be filed in respect of Taxes (including any
attached schedules), including any information return, claim for refund, amended
return and declaration of estimated Tax.
(113)    “Taxes” means any U.S. federal, state, local, provincial or non-U.S.
taxes, charges, fees, levies or other assessments, including income, capital
gains, alternative, minimum, accumulated earnings, personal holding company,
franchise, shares, profits, windfall profits, gross receipts, production, goods
and services, sales, use, value added, transfer, registration, stamp, premium,
excise, customs duties, severance, environmental (including taxes under section
59A of the Code), real property, personal property, ad valorem, occupancy,
license, occupation, employment, payroll, social security, disability,
unemployment, workers’ compensation, withholding, estimated or other similar
tax, duty, fee, assessment or other governmental charge or deficiencies thereof
(including all interest and penalties thereon, related liabilities and additions
thereto).
(114)    “Third Closing” shall have the meaning set forth in Section 1.4(a).
(115)    “Third Closing Date” shall have the meaning set forth in Section
1.4(a).

49



--------------------------------------------------------------------------------




(116)    “Third Closing Purchase Price” means the purchase price payable by the
Purchaser to the Company in respect of the Third Closing Shares (which shall be
equal to the product of (x) the number of Third Closing Shares (if any) and (y)
$1,000).
(117)    “Third Closing Shares” shall have the meaning set forth in Section 1.1.
(118)    “Third Party Claim” shall have the meaning set forth in Section 5.3(b).
(119)    “Transaction Documents” means this Agreement, the Shareholders’
Agreement, the Voting Agreement and the Registration Rights Agreement.
(120)    “Voting Agreement” shall have the meaning set forth in the Recitals.
(121)    “Voting Debt” shall have the meaning set forth in Section 2.2(c).
Section 6.10    Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
Section 6.11    Severability. If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
Section 6.12    No Third Party Beneficiaries. Except as expressly provided
herein, nothing contained in this Agreement, expressed or implied, is intended
to confer upon any person other than the parties hereto (and their permitted
assigns), any benefit, right or remedies.
Section 6.13    Public Announcements. Subject to each party’s disclosure
obligations imposed by law or regulation or the rules of any stock exchange,
each of the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement, and neither the Company nor the Purchaser will make any such news
release or public disclosure without first consulting with the other, and, in
each case, also receiving the other’s consent (which shall not be unreasonably
withheld or delayed) and each party shall coordinate with the party whose
consent is required with respect to any such news release or public disclosure.
Section 6.14    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in

50



--------------------------------------------------------------------------------




accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.
Section 6.15    Termination. This Agreement may only be terminated prior to the
First Closing:
(a)    by mutual written agreement of the Company and the Purchaser;
(b)    by the Company or the Purchaser, upon written notice to the other party
given at any time on or after March 31, 2015; provided, however, that the right
to terminate this Agreement pursuant to this Section 6.15(b) shall not be
available to any party whose failure to fulfill any obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the First Closing to occur on or prior to such date;
(c)    by notice given by the Company to the Purchaser, if there have been one
or more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Purchaser in this Agreement such that the
conditions in Section 1.5(d) would not be satisfied and which have not been
cured by the Purchaser within thirty (30) days after receipt by the Purchaser of
written notice from the Company requesting such inaccuracies or breaches to be
cured; or
(d)    by notice given by the Purchaser to the Company, if there have been one
or more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Company in this Agreement such that the
conditions in Section 1.5(a) would not be satisfied and which have not been
cured by the Company within thirty (30) days after receipt by the Company of
written notice from the Purchaser requesting such inaccuracies or breaches to be
cured.
Section 6.16    Effects of Termination. In the event of any termination of this
Agreement in accordance with Section 6.15, neither party (or any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of (A)
any liability arising from any breach by such party under this Agreement arising
prior to such termination or (B) any fraud of this Agreement. In the event of
any such termination, this Agreement shall become void and have no effect, and
the transactions contemplated hereby shall be abandoned without further action
by the parties hereto, in each case, except (x) as set forth in the preceding
sentence and (y) that the provisions of Section 4.4 (Confidentiality), Section
6.2 to Section 6.13 (Amendment, Waiver; Counterparts; Governing Law; Waiver of
Jury Trial; Notices; Entire Agreement, Assignment; Interpretation; Other
Definitions; Captions; Severability; No Third Party Beneficiaries; Public
Announcements) and Section 6.17 (Non-Recourse) shall survive the termination of
this Agreement.

51



--------------------------------------------------------------------------------




Section 6.17    Non-Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date of this
Agreement, and no former, current or future equityholders, controlling persons,
directors, officers, employees, agents or Affiliates of any party hereto or any
former, current or future equityholder, controlling person, director, officer,
employee, general or limited partner, member, manager, advisor, agent or
Affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any
representations made or alleged to be made in connection herewith. Without
limiting the rights of either party against the other party hereto, in no event
shall either party or any of its Affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party.
Section 6.18    Disclosure Schedules; Data Room.
(a)    Any matter disclosed by the Company in the Disclosure Schedules to this
Agreement pursuant to any Section of this Agreement shall be deemed to have been
disclosed by the Company for purposes of each other Section of this Agreement to
which such disclosure is readily apparent.
(b)    No later than five business days after the date of this Agreement, the
Company shall deliver to Purchaser a true and complete electronic copy (in
CD-ROM format) of the Data Room as of 12:00 pm New York City time on the date of
this Agreement. Any files, information, documents or other data uploaded to the
Data Room after 12:00 p.m. New York City time on the date of this Agreement
shall not constitute files, information, documents or other data made available
or furnished to the Purchaser prior to the entry into this Agreement or for
which the Purchaser was provided sufficient opportunity to review prior to the
entry into this Agreement for any purpose under this Agreement or otherwise.
[Signature page follows]



52



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
CHC GROUP LTD.
By:    /s/Michael J. O’Neill    
    Name: Michael J. O’Neill
    Title: Senior Vice President and Chief Legal     Officer

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------






CLAYTON, DUBILIER & RICE FUND IX, L.P.
By: CD&R Associates IX, L.P., its general partner
By: CD&R Investment Associates IX, Ltd., its general partner
By:    /s/Theresa A. Gore    
    Name: Theresa A. Gore
    Title: Vice President, Treasurer and
     Assistant Secretary
 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------






Solely for purposes of Section 1.5(c)(5) and Section 6.1(ii) hereof:


CLAYTON, DUBILIER & RICE, LLC



By /s/Donald J. Gogel        
Name:    Donald J. Gogel
Title:    President, Chief Executive Officer and
    Chairman

[Signature Page to Investment Agreement]

